Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 1 of 102




                                Surety Bonds · Insurance

 August 15, 2008

 Mr. Bill King
 President
 SureTec Insurance Company
 952 Echo Lane, Suite 450
 Houston TX 77024

 RE:     R. HASSELL HOLDING COMPANIES, INC.
         R. HASSELL & CO., INC.
         R. HASSELL BUILDERS, INC.

 Dear Bill:

 In order to make sure that your files are currently maintained, I have enclosed for
 your review R. Hassell's 9-month statement, reflective through 6/30/08.

 On analysis, please note the following:

     •        Working Capital - approximately $240,000
     •        Gross Profit- 9% at $1,789,241 on a volume of $20,436,649
     •        Net Profit - ($237,984.81) - Per Royce, this is primarily due to a lack of
              volume on the R. Hassell & Co., Inc. side. R. Hassell Builders actually is
              realizing $700,000 iu profit. It is Royce's assertion that the company will
              be profitable by year-end.
     •        Overhead is at 10.1 %.
     •        The 'Voodlands projects as a whole are only reflecting a 7% gross
              margin.
    •         Last quarter - $5 million in billings.
    •         General and Administrative expenses, per Royce, are on target for $2. 7
              million this fiscal year.
                         '
 Thanks and please let me know if you have any questions or comments.

 Sincerely,

~.            .J'Jj
'ifob';;.t M. Overbey, Jr.
 President
                                       Exhibit
 Rl\10                                   Y
 encl


                 8 Greenway Plaza, Suite 814 e Houston, Texas 77046
                        Tel 713-355-lOOOm Fax 713-355-1001
                                 \V\VW. bondproinc.com
                   Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 2 of 102


               I
II
'
'
I


               I
 '1
I
~I' I
           I
1
I

           I
      II
             Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 3 of 102




                                                                                   !
                                                                                       '
                                                                                       I
                                                                              -.
                                                                              I
                                                                         %.
                                                                          ~I
                                                                     \
I
I
,
    11 111
    i
    I . .
I
!
I




            JJ
I
                                                                                                                                     I
                                                                                                                                 I
                                                                                                                                 I   I        I.
                                                                                                                  rL I I                      I
                                                                                ~            j
                                                                                                                                     I
                                                                                                              I'\;
                                                                                                              I '\I
                                                                                                                                 I
                                                                                                                                 ~
                                                                                                                                         ~:J,
                                                                                                          i       ~
                                                                                                                   ""-
                                                                                ~ JI
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 4 of 102




                                                                                                                             -:/          ~
                                                                                ~ ~                       I                                   I
                                                                                                                  ~I
                                                                                    il       's ""s
                                                                                             X'k1·
                                                                                                                    {]' ~
                                                                                                                             -
                                                                                                                   ~=
                                                                                             JI,
                                                                                    •'
                                                                                                 I
                                                                                                 I
                                                                                                     ·f
                                                                                             '1 f                                         l
                                                                                    ~                ~1
                                                                                I   ! ~                   I
                                                                                I   ~ ~              'tr           <     I
                                                                                    l    I   ~                    ~                      ~
                                                                                    ~14 _j_                        ~I                    ~
                                                                                    ~I4              21
                                                                                                              I
                                                                                                                  ~I     I
                                                                                                                                          II
                                                                                              I                                            '
                                                                      I,
                                                                      I,   II
                                                                                                                                  I I I
                                                                          ~         I                                             I               .
                                                                                                                                                1I I
                                                                                                                                  I
                                                                      I   J
                                                                      I~            I I
                                                                                    I                                         I I I
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 5 of 102




                                                                                           I    I
                                                                       ~            I ~I I                                       --(I
                                                                                                                                  I         i
                                                                                   1~1                                            1~4
                                                                      I~           I} I
                                                                                   I x1 I
                                                                                   1~! I                            ,             I~~ ~
                                                                                   ~1'                      I
                                                                                                                                  ,       '11
                                                                                                                                                \1J"I
                                                                                                            I'* )1Ii~
                                                                                                                                      ,     I
                                                                      I   \J
                                                                                   I ~I I
                                                                                   I      ·I    I
                                                                                                                [           "t
                                                                                   II ~1J
                                                                                                            ~                llll ~/I
                                                                                   I ~!                                 I      . i 1>-I
                                                                                   l<I.
                                                                                   I
                                                                                   I
                                                                                           I
                                                                                    --ti ,~ ·
                                                                                                            I1
                                                                                                                    I
                                                                                                                     I Iti
                                                                               I   I I ,~ 1                  ~ 1 . ~I I
                                                                               I   1j~I i1
                                                                                   I . .                        ~I l I I
                                                                               I

                                                                                   ,I .
                                                                                   I,
                                                                                               .1
                                                                                                                ~I l~I
                                                                               I   I       I
                                                                                                                              i
                                                                                                                              II           I

                                                                                                                                                      I
                                                                                                                                                      I
                                                                               I   I I
                                                                                                        f
                                                                                                    I   I
                          Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 6 of 102 Page 1 of2



                  Robert Overbey
                  --------------·                                                ----·-·----- ....--------·-..-----
                  From:      Conrcrete@aol.com
                  Sent:      Tuesday, February 12, 2008 3:52 PM
                  To:        Robert@bondproinc.com
                  Subject: From Royce


                 I will leave the timing up to you but this is what I want to approach Mr. King with:

                 The Holding company (RHHC) statement is made up of two separate company financials, R. Hassell & Co.,
                 Inc. (the original company started in 1991) and R. Hassell Builders. I had the two formed seperately to limit the
                 liability and exposure. However, there came a point in 2000 that Steve Ligon said that there were so many
                 inter-party transactions between the two (RHC did all the site work for RHB) that we should really form a
                 holding company and he would therefore audit the one company RHHC.

                 Today, that is not working well. If you look at RHB's financial (see attached January draft) they have been the
                 loser. Although they have been a good revenue stream, we have not been able to make much profit because
                 of our overhead (that's since the Frito Lay worked ended-which was very profitable) and therefore we intend
                 on shutting that company down ..

                 Obviously, with Builders weighing Company down I have asked Steve Ligon, our CPA, how we might reverse
                 what we did with the Holding Company and let RHC stand on its own. He says it is possible and in fact he
                 recommends it. He would then report (audit) only on Company.

                 RHC has been profitable and has a good financials (see attached January draft) only losing last year because
                 of the rain. So with Steve Ligon's input, we have decided to de-consolidate. That can be done either by:

                 Steve Ligon explains:

                 "What you are talking about is a tax free spin-off in which we would take Company and spin it off to you so that
                 you would be the direct owner of Company and Holding Company would only own Builders. We would then
                 have a completely separated company not attached to Builders. We could do tl1at tax free and you would take
                 the suspended loss carryovers of Holding that atlacl1 to Company. In order to do that since Holding company
                 does not l1ave any business activity other than its investment in Company and Builders, the only asset it should
                 have on its books are those investments plus a minimal amount of cash just to keep bank account open for
                 transactions. Alan and I would need to gel together to get Holding Company's books cleaned up before doing
                 this. This would not effect the financial statements of Company since the only ll1ing l11al has changed is the
                 owner. We could liquidate Builders and Holding company after all work is done and everything is paid and
                 collected. The only problem is that you would not be able to apply suspended losses related to Builders al
                 9/30/07 to offset future taxable income generated by Company which you would be able to do if they remain
                 consolidated. In addition, the traQsaction would be complex from an accounting standpoint to some extent.

         "*       I am of the opinion that we can accomplish the same effect by simply reporting only on Company and not
                  Holding Company and retain the benefits of the suspended loss carryover related lo Holding Company. I would
                  definitely push for this with the bonding company before going lo the trouble of the spin-off."
                                                                                       /)~   ? 1J,/./..., a.tH.J.J ?
                                                                                                    Oo,.."""1~?
                 Of course there are some issues that we will need to     w. rk thro   fr,6ne being to clear up the payable to RHC
                 from RHB. ~teve's recommendations is:
                              1                                                                     J,,.,.   ,La ,,.,_1....v--- .,,,a:&
            ~    f"'3 °"'- p.. >                               Af'1""'                                M-{              t      '     c~· .J..:lI' (
 fi _,.,.,,,,.    "Company   takes cash ancl borrows on t11_¥fl
                                                            _me!'to-e y back RHH the net                      """'"'       .....,    ··7 '.,
vk"L /,           $437,093 it owes. You invest the $30o,6op in RHH. RHH takes the $737,
                  093 and invests this in RHB. RHB Lis~lh1s to pay on debt lo RHC Tl1is
                  would reduce the debt to $571,231. R C Takes an·                note with                   1'?1
                  4% interest from RHB for remainder to paid ba in 24-36 months.                                  s;-1.    L---
                  would either have to contribute cash to RHB to co -
                  or keep running Jobs through RHB to p y this off. I believe
                                                                              e pay111e1 its :;,.                ,.,,..-- t6
                                                                                                                 (7


                 2/13/2008
                                                       v ~ 1/-11;        fM{,)    ~lfc        :f /. 1>'4
        Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 7 of 102 Page 2 of2


that RHB should generate $300,000 in profits just on the work it has
now. If this is correct, that money could go to paying down on the
debt." The balance then being minimal.
I have made all of Steve Ligon's recommended changes and have asked him to review them and he has.
Attached you will find the revised RHHC, RHB & RHC financials to refiect such. I want to have him either
perform a Review or Audit, whichever SureTec requires, at the 6 month interval, so that we may move forward
with a more stable financial and true picture of R. Hassell.


I would like, if necessary, for Bill, Steve, me and you to discuss this in detail so that we might go forward. Let
me know.

Royce




The year's hottest artists on the red carpet at the Grammy Awards. AQLMusic takes you there.•




2/13/2008
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 8 of 102


                          R. HASSELL BUILDERS, INC.
                                BALANCE SHEET
                                      Janua1y 31, 2008

                                            ASSETS

CURRENT ASSETS

  Cash                                                                              $34,41 'l.OO


  A/R - Trade                                            $1,171.444.16
                                                                                                                               Q__.
  AIR - Retainage                                          $370,019.31
  AIR - Employees
  AIR - Officers
                                                             $7,3'17.71
                                                                  $0.00
                                                          ($609,'142.45) I-
                                                                              (, I J";   .,,,,t
                                                                                                  1>
                                                                                                       --
                                                                                                       "
                                                                                                       ~         /, -pz,?,   '{~b
                                                                                                                                      •



                                                                                                               t:;;~;;1t
  Affiliate - RHH, INC.
                           Total Accounts Receivable                              $939,638.73

  Cost in excess of billings                                                                 $0.00                vr ~$/>1r/.1:       i
  Prepaid - Insurance                                          $570.00
  Pepaid - Rent                                                  $0.00
  Prepaid Taxes                                                  $0.00
  Deposits - Utilities                                       $1,700.00
  Deposits - Bids & Plans                                        $0.00
  Deposits - Miscellaneous                                       $0.00
                        Total Prepaid Expenses                                           $2,270.00


                          Total Current Assets                                                               $976,319.73

 PROPERTY AND EQUIPMENT

  Machinery & Equipment                                                           $141,018.90
  Autos & Trucks                                                                        $0.00
  Furniture & Fixtures                                                             $69,071.36
  Leasehold Improvements                                                          $278,520.90
  Accumulated Depreciation                                                       ($269,469.53)

                          Total Properly & Equipment                                                         $219,141.63


 TOTAL ASSETS                                                                                               $1,195,461.36
                                                                                                       ===============
           Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 9 of 102




                                    R. HASSELL BUILDERS, INC.
                                          BALANCE SHEET
                                                  January 31, 2008


                                             LIABILITIES & EQUITY

            CURRENT LIABILITIES
              N/P - Currrent Maturity - Long Term Debt                                        .$0.00

               A/P - Trade                                           $1,213,033.90
               Affiliate - RHC                                        $618,324.38
               Subcontractor Retainage                                $452,993.2'1
               A/P - Officers                                                $0.00

                             Total Acccounts Payable                                  $2,284,351.49

               Accrued   Franchise Tax                                        $0.00
               Accrued   Insurance                                            $0.00
               Accrued   Payroll Taxes                                   $7, 122.09
               Accrued   Bonuses                                              $0.00

                              Total Accrued Liabilities                                   $7,122.09

              Billings in excess of cost                                                $804,930.00

                              Total Current Liabilities                                                        $3,096,403.58

             OTHER LIABILITIES
               NIP - Long Term Debt                                                           $0.00
                             Total Other Liabilities                                                                         $0.00

             STOCKHOLDER'S EQUITY
               Common Stock                                                                $2,000.00
               Paid in Capital                                                                 $0.00
               Treasury Stock                                                                  $0.00
               Retained Earnings                                                      ($1,952,871.16)
               Current Net Income (Loss)                                                  $49,928.94

                              Total Stockholder's Equity                                                      ($1,900,942.22)
                                      '
                               Total Liabilities and Equity                                                    $1, 195,461.36
                                                                                                        :::;;:;:;;;;:;:::::::==========




-------------------·····---~-·
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 10 of 102



                                R. HASSELL & CO., INC.
                                    BALANCE SHEET
                                     January 31, 2008



 CURRENT ASSETS
                                           ASSETS


                                                                                                      1-
                                                                                                           y,.v
   Cash                                                                      $1,557, 717.47    c""'
   AIR - Trade                                          $2,443,583.57 /
                                                          $798,938.55 . /
                                                                                   ~ l · "'
   AIR - Retainage
   A/R - Employees                                          $5,293.54 . /
   AIR - Officers
   Affiliate - RHB, INC.
   Affiliate - GR GROUP RESOUCES
                                                          $265,986.25 : /
                                                          $618,324.38;
                                                           $'18,645.44
                                                                            llff   "
                         Total Accounts Receivable                           $4,150,771.73

   Cost in excess of billings                                                  $320,875.00

   Prepaid - Insurance                                   $343,667.43
   Pepaid - Rent                                          $64,000.00
   Prepaid Taxes                                               $0.00
   Deposits - Utilities                                    $8,550.00
   Deposits - Bids & Plans                                     $0.00
   Deposits - Miscellaneous                                $7,837.02
              '          Tola! Prepaid Expenses                                $424,054.45


                         Total Current Assets                                                     $6,453,418.65

 PROPERTY AND EQUIPMENT                                                                         /. {, ""-

   Machinery & Equipment                                                     $7,525,258.60
   Autos & Trucks                                                              $591,111.54
   Furniture & Fixtures                                                        $280,803.30
   Leasehold Improvements                                                      $346, 784.98
   Accumulated Depreciation                                                 ($6, 105,874.97)

                        Total Property & Equipment                                                $2,638,083.45



 TOTAL ASSETS                                                                                     $9,091,502.10
                                                                                               ===============
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 11 of 102




                                R. HASSELL & CO., INC.
                                    BALANCE SHEET
                                       January 31, 2008


                                  LIABILITIES & EQUITY

 CURRENT LIABILITIES
   N/P - Currrent Maturity- Long Terll) Debt                                 $547,514.90 . /

    AJP - Trade                                           $3,267,419.15 /
    Subconiractor Retalnage                                  $89,915.18/
    AJP - Officers                                                $0.00

                   Total Acccounts Payable                                  $3,357,334.33 ./

    Accrued   Franchise Tax                                      $0.00
    Accrued   Insurance                                          $0.00 /
    Accrued   Payroll Taxes                                  $6,380.32'-"
    Accrued   Bonuses                                            $0.00

                   Total Accrued Liabilities                                    $6,380.32/

   Billings in excess of cost                                                       $0.00

                   Total Current Liabilities                                                    $3,911,229.55 /

  OTHER LIABILITIES
    N/P - Long Term Debt                                                    $3,220,628.96
                  Total Other Liabilities                                                       $3,220,628.96

  STOCKHOLDER'S EQUITY
    Common Stock                                                                   $115.00
    Paid in Capital                                                             $77,069.70
    Treasury Stock                                                            ($59,354.00)
    Retained Earnings                                                       $1, 760,673.67
    Current Net Income (Loss)                                                 $181,139.22

                   Total Stockholder's Equity                                                   $1,959,643.59

                    Total Liabilities and Equity                                                $9,091,502.10
                                                                                             ===============
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 12 of 102


               R. HASSELL HOLDING COMPANIES, INC.
                         BALANCE SHEET
                                        January 31, 2008

                                             ASSETS

 CURRENT ASSETS

   Cash                                                                      $6,779.99


   AIR - Trade                                                    $0.00
   AIR - Retainage                                                $0.00
   AIR - Employees                                                $0.00
   AIR- Officers                                                  $0.00
   Affiliate - RHB, Inc.                                   $609' 142 .45
                            Total Accounts Receivable                      $609, 142.45

   Cost in excess of billings                                                    $0.00

   Prepaid - Insurance                                           $0.00
   Pepaid - Rent                                                 $0.00
   Prepaid Taxes                                             $3,281.00
   Deposits - Utilities                                          $0.00
   Deposits - Bids & Plans                                       $0.00
   Deposits - Miscellaneous                                      $0.00
                         Total Prepaid Expenses                              $3,281.00


                           Total Current Assets                                                $619,203.44

 PROPERTY AND EQUIPMENT

   Machinery & Equipment                                                         $0.00
   Autos & Trucks                                                                $0.00
   Furniture & Fixtures                                                          $0.00
   Leasehold Improvements                                                        $0.00
   Accumulated Depreciation                                                      $0.00

                           Total Property & Equipment                                                $0.00


 TOTAL ASSETS                                                                                  $619 ,203.44
                                                                                          ===============
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 13 of 102




                R. HASSELL HOLDING COMPANIES, INC.
                          BALANCE SHEET
                                        Janua1y 31, 2008


                                  LIABILITIES & EQUITY

  CURRENT LIABILITIES
    N/P - Currrenl Maturity - Long Term Debt                              $0.00

    A/P - Trade                                            $0.00
    Subcontractor Retainage                                $0.00
    A/P - Officers                                         $0.00

                   Total Acccounts Payable                                $0.00

    Accrued   Franchise Tax                                $0.00
    Accrued   Insurance                                    $0.00
    Accrued   Payroll Taxes                                $0.00
    Accrued   Bonuses                                      $0.00

                   Total Accrued Liabilities                              $0.00

   Billings in excess of cost                                             $0.00

                   Total Current Liabilities                                                  $0.00

  OTHER LIABILITIES
    N/P - Long Term Debt                                                  $0.00
                  Total other Liabilities                                                     $0.00

 STOCKHOLDER'S EQUITY
   Common Stock                                                       $1,000.00
   Paid in Capital                                                  $900,000.00
   Retained Earnings                                               ($283,239.09)
   Current Net Income (Loss)                                          $1,442.53

                   Total Stockholder's Equity                                           $619,203.44

                    Total Li~bilitles and Equity                                        $619,203.44
                                                                                   ===============
                 Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 14 of 102
                                          Balance Sheet                                              Page 1
                                    R. HASSELL BUILDERS, 1, • ._::.                                    2nRlB 11:21
                                             21712008                                                 Company: LO
                                           ForJan,2008

                                                   Assets
Current Assets
  Cash                                                                        34,41 "I .OO



  AIR   - Trade                                             1, 171,444.16
  AIR   - Retainage                                           370,0"19.31
  AIR   - Employees                                              6,736.03
  AIR   - Emp Child Support                                        581.68
  AIR   - Affiliate - RHH Inc                                   80.857.55
                                Total Accounts Receivable                   1,629,638.73



  Prepaid - Insurance                                             570.00
  Deposits - Utilities                                          1.700.00
                                  Total Prepaid Expenses                       2,270.00

                                     Total Current Assets                                    1,666,319.73


Prgpe11y and Eg_uiQment
   Machinery & Equipment                                                     141,018.90
   Furniture & Fixtures                                                       69,071.36
   Leasehold Improvements                                                    278,520.90
   Accumulated Depreciation·                                                -269,469.53
                           Total Property and Equipment                                       219,141.63


                                             Total Assets                                    1,885,461.36
               Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 15 of 102
                                          Balance Sheet                                                        Page 2
                                    R. HASSELL BUILDERS, 11.C.                                                  217108 11 :21
                                             21712008                                                           Company: LO
                                           ForJan,2008

                                               '=isibilities & Equity
Current Liabilities

   A/P- Trade                                                           1,213,033.90
   A/P - Affiliate - RHC Inc                                            1,308,324.38
   A/P - Sub. Retainage                                                   452,993.21
                                  Total Accounts Payable                               2,974,35'1.49

   Accrued Payroll Taxes                                                   7.122.09
                                  Total Accrued Liabilities                                7, 122.09

   Billings in excess of cost                                                            804,930.00

                                   Total Current Liabilities                                           3,786,403.58


Stockholder's EgJilly
   Common Stoel<                                                                            2,000.00
   Retained Earnings                                                                   -1,952,871.16
   Current Net Income                                                                      49,928.94
                                Total Stockholder's Equity                                             -1,900,942.22
                                  Total Liabilities & Equity                                            1,885,461.36
             Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 16 of 102
                                               Balance Sheet                                                    Page -1
                                          R. HASSELL 8, CO., INL                                                   2/8103 07:44
                                                 21812008                                                          Company: l5
                                               ForJan,2008

                                                      Assets
Current Assets

                                                                                                             pf-~
  Cash                                                           9SA:.s102a
                                                 Total Cash                        954,8'I0.2 8     c<Pt,.




   AIR - Trade                                                 2,443,583.57 /
   AIR - Retainage                                               798,938.55
   AIR - Employees                                                 5, 150.00 v
   AIR - Emp Child Support
   AIR - Officers
                                                                      143.54 ,/
                                                                 265,986.25 , /
                                                                                                        fJ
                                                                                                J ,J
   AIR -Affiliate - RHB Inc                                    1,308,324.38)       n:,wl"'~   ,,>._ r-tf
   AIR -Affiliate - RHH Inc  ,1                                  162,907. 19    LP'       .JI.
   AIR - GR Group Resources ' ·                                   18,645.44J'             r
                             Total Accounts Receivable                          5,003,678.92
                                                                                 ~                      ()n)
                                                                                 3.(, - :>'"      ::v
  Cost in Excess of Billings                                                       320,875.00
  Prepaid - Insurance                                           343,667.43
  Prepaid - Rent                                                 64,000.00
  Deposits - Utilities                                            8,550.00
  Deposits - Miscellaneous                                        7,837.02
                                    Total Prepaid Expenses                         424,054.45

                                       Total Current Assets                                             6,703,418.65


Property and Equipment
   Machinery & Equipment                                                         7,525,258.60
   Autos & Trucks                                                                   591, 111.54
   Furniture & Fixtures                                                             280,803.30
   Leasehold Improvements                                                           346,784.98
   Accumulated Depreciation                                                     -6, 105,874.97
                               Total Property and Equipment                                             2,638,083.45


                                               Total Assets                                             9,341,502.10
              Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 17 of 102
                                               Balance Sheet                                                                      Page 2
                                          R. HASSELL & CO., INC.                                                                    218108 07:44
                                                 21812008                                                                           Company: l5
                                               ForJan,2008

                                                 Liabilities & Equity
Current Liabilities
  N/P-Cur Maturity UT Debt                                                                       547,514.90 ../

   A/P-Trade                                                            3,267,419.15 . /
   /\IP - Sub. Retainage                                                   89,915.18 . /
                                    Total Accounts Payable                                     3,357,334.33/

   Accrued Payroll Taxes                                                   6,380.32 ...,....
                                    Total Accrued Liabilities                                      6,38Q.32 .../




                                    Total Current Liabilities                                                      3,911,229.55 ../


Other Liabilities                                                                                                                 r-. "..,_., fi"'b
   NIP-Long Term Debt                                               2,870,628.96
  A/P - Affiliate - RHH Inc-LIT                                       600,000.00
                                                                                                                            ..µ 3,
                                     Total Long-Term Debt                                      3,470.628.96
                                                                                                               ,,lo ,ft--     '
                                      Total Other Liabilities                                                      3,470,628.96
                                                                                                                      y

9-tockholders Equity
    Common Stock                                                                                      115.00
    Paid in Capital                                                                                77,069.70
   Treaswy Stock                                                                                  -59,354.00
    Retained Earnings                                                                          1, 760,673.67
   Current Net Income                                                                             181,139.22
                                  Total Stockholders Equity                                                        1,959,643.59 -          J. ~ '.).
                                   Total Liabilities & Equity                                                      9,341,502.10                "'
                                                                                                                                            :5"
                                                                                                    I
                                                                                i ,~ ~ j ·~ I I
                                                                                                                !           i           I
                                                                                                          1 ~I 1.1
                                                                                                I I
                                                                                                                                                I
                                                                                                                                                                                                                                               ~1 ~ I I
                                                                                                                                                            i                      ,
                                                                                                    ,     I                 I
                                                                                                                            1
                                                                                                                                        I                                               I         I
                                                                                I ~' ~ ~ ~I I
                                                                                  "   ;r/       I   I     , ,
                                                                                                                                                                                   1
                                                                                                                                                                                                                                      ~~Nl '
                                                                                                                                                                                                                                     ~-~ ,
                                                                                                                                                                                                                                           I
                                                                                      ~
                                                                                                          It
                                                                                                          r  1~
                                                                                                                                                                                                 1·
                                                                                                                                                                                                                                           ,, !
                                                                                   t      .
                                                                                I ~ ~ ~1,1 ~ 1.
                                                                                   ~ ~111 ~ i I~r ~1J I ~1~
                                                                                            !I 1 ..
                                                                                                                                                                                                                                                                               1
                                                                                                               ~.1·                                                                                                                 7 ~I I
                                                                                                                                                                                                                                     .1' d 1
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 18 of 102




                                                                                    1                                                                                        -::                                                           1
                                                                                                                                                            1
                                                                                                        ~1 , r
                                                                                              JI,                                                                        I
                                                                                         .jl~I· -1~1
                                                                                                  I 11I ~~I

                                                                                                                                                                                                                             f
                                                                                                                                          ~I ~II 1'i'iI II ,.!~If:7ll JII                                                                      "I
                                                                                                                                                                                                                                                                              II
                                                                                1
                                                                                I                                                       1
                                                                                                                                                                                                                            J        i               1.
                                                                                I                                                       I ~I                                                                                        l1
                                                                               I i~ ~I~' ~I. ~I
                                                                                                                                                                                                                                                                         Ii
                                                                                                                                                                             ~Iii~~
                                                                                                                                                                                                                      ,I    "' .\ I 1''-'1! tr
                                                                                                                                                                                                                            ~I~l: i: '.I ~
                                                                                I
                                                                                                                                                                                                                                                          I
                                                                                                                                                I Jll
                                                                                                                                                    R,                                                               I                                                   I
                                                                                  1J j ~
                                                                                •                                                                                       1'
                                                                                              ,,                        1                           ,
                                                                               I
                                                                                                                                                                               1   •
                                                                                                                                                    t,~
                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                1                        I'
                                                                                                                                                            1                                                                                            ., 1,
                                                                                                                                                                    I I I                                                    .. -
                                                                                                                                                                                                                tr         I I , i ~ -;1
                                                                           j'           -~     I I
                                                                                               I
                                                                                                                    i r· ~ I                                                   ,
                                                                                                                                                                                          ~I
                                                                                                                                                                                       w 11           I
                                                                                                                                                                                                                ~ '{~
                                                                                                                                                                                                               -11'         ~       ~ I -'.. ..di    ,11 --rl
                                                                                                                                                                                                          . ~
                                                                        .<              ""                  I           I                       - • "<                         '!•                    '
                                                                                                    '-l• •                          .           --.                             I 1 'I
                                                                                                                                                                                                            ~ .~' :
                                                                       "                       i                                                                l       I
                                                                                                                                                                                                                                    ti'>!. I! .-2J.s, 11•'
                                                                                                                                                                                                      I
                                                                                                                                                                .~ ~                         ~
                                                                       ii~1 IA I1 .t-i                                                      ~
                                                                                                                                                                                                            , '\l1                  .:5'            1I               I
                                                                                                        sj      'fJ'.           .i,                 " ""                       • "          r<                 ".I . G• !.\I '
                                                                       ~
                                                                                                            I ! I .I I
                                                                                                                                                                              r J I · i~
                                                                                                                                                                    I   ..,.'\. ' · I       il'yf . 'I           I              '               \:JI                 i
                                                                                         1    1             ,       1               ·                   :           I                                                                                I ,
                                                                                         I ~l1\f"'
                                                                           I
                                                                           I             f~i I cl I\ .1~.,.+
                                                                                          ~I~~ ..>
                                                                                                       I                        /-'I ,
                                                                                                                                                                                            1 1 ,
                                                                                                                                                                                            !'
                                                                                                                                                                                                           II I
                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                 11
                                                                           I             I              i           I           I           I       i                                       i                                                                    I
                                                                                                                                                                                                                                                                                   I
                                                                                                           I   I
                                                                                                                   I I I I            I
                                                                                                           I           I   I I    i
                                                                                                       I   I
                                                                                                                                  I
                                                                                                           I
                                                                                                                           I
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 19 of 102




                                                                                                '. I                         ' {I I
                                                                                                                       · - ~·A1 !
                                                                                                                                 vi
                                                                                                                                 II   I
                                                                                                                                      .
                                                                                                                                 I    I
                                                                       I,
                                                                                       II
                                                                       I I
                                                                                            !
                                                                                                                                 I
                                                                       I I             I
                                                                               I
                                                                       I
                                                                               I
                                                                             I I   I                                         I   I
                                                                                                                                                     !
                                                                                                                                                     I
                                                                                                                                   i                 I
                                                                                                                                                     :      i
                                                                                                                                                             I
                                                                                                                                   ~I          I ~I
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 20 of 102




                                                                                                                               I
                                                                                                                          .c I
                                                                                                                          ~I
                                                                                                                          f
                                                                                                                           )
                                                                                                                                               I     i~ I
                                                                                                                                                       ~.I
                                                                                                                                        i            '~.I
                                                                                                                                                     1.
                                                                                                                      I   \j                   l,.
                                                                                                                      i
                                                                                                      ~                                 11"          i 1    1
                                                                                                                                                     I \\) i
                                                                                                      "'JI 51
                                                                                                                  I
                                                                                                                                        ·<.I
                                                                                                                                         "-
                                                                                                                                                     I J-1
                                                                                                                                                     I <J. !
                                                                                                       ~ ~
                                                                                       ,, -
                                                                                       11'                                              ."'~         !! ~
                                                                                                                                                        ..Ji
                                                                                                                                        'l(t         I~     I
                                                                                       ~                                                  -1 1       I °" I
                                                                                       ,ii~.                                            \;I          I~ I
                                                                                                                                                     i      I
                                                                                       ]1~
                                                                                                                                        \:'.\ f
                                                                                                                                           'l        i "" I
                                                                                                                                                          l. I
                                                                                                              l
                                                                                                                                         '>JI        I
                                                                                              ~~                                          ~I
                                                                                       1              ~I
                                                                            I                                                                        I
                                                                                                                                               I     I~
                                                                            I      I
                                                                                                                                         ~1          I
                                                                            I                             1 .
                                                                            I~~
                                                                                   I
                                                                                              l           I
                                                                                                                                        i1 I ii
                                                                          I), d
                                                                        ~I
                                                                                 ~I
                                                                                   I   ]          I
                                                                                                      j
                                                                                                                                        11':
                                                                       ....._
                                                                       t.__     ~I
                                                                       ~,       '11    { I
                                                                                        I         I                                                         I
                                                                            I      I   ~1         I    . J
                                                                                        '         I                                     "'I          1
                                                                            I I         I         I
                                                                                                                                                            1
                                                                                                                                                            I
                                                                                                          I
                                                                                                                                               r
                                                                                        I         •
                                                                                        I         I
                                                                                        t         j
                                                                                  Ii
                                                                                   I


                                                                                        1
                                                                                        I I
                                                                                                  I
                                                                                                          I
          Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 21 of 102
I
I
    I
I




                                                                     I.
                                                                     II




                                                                                 I
                                                                                 I
    . I
I




                                                                                 I
                                                                                 I
                                                                                 I
                                                                                 .
                                                                             Page I of2
          Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 22 of 102



Robert Overbey

 From:     Sauer.Richard W [RSAUER@travelers.com]
 Sent:     Wednesday, February 06, 2008 4:30 PM
 To:       Robert Overbey
 Subject: R. Hassell Holding Companies, Inc.


Robert,

Thank you for the opportunity to consider the captioned case. As you well know, R. Hassell has been a well-
known and well-respected contractor in Houston for many years.

Unfortunately, Travelers will not be in a position to provide surety support to R. Hassell at this time. The
reasons behind our decision are largely due to the two consecutive years showing a loss, the severity of the
loss last year and resulting degradation of their overall financial position. While they have shown a solid
rebound in their backlog profitability and financial results as of 12/31/07, and Mr. & Mrs. Hassell have certainly
shown their resolve and support in a tangible way with their capital infusion, we are still unable to justify
involvement at this time.

I would very much like to monitor the account over time. At the very least, I would like to see their 9/30/2008
Audit and evaluate their condition after a full year at the lower overhead level. If it would be helpful to your
position with the account, I would also be open to meeting with the key players at some point to discuss the
circumstances under which we might potentially be in a position to reconsider our decision.

Again, thank you very much for the opportunity.

Regards,

Richard

Richard Sauer
Travelers Bond & Financial Products
Construction Services

(281) 586-4723 Direct
(866) 269-4987 Fax


*****PLEASE NOTE NEW CONTACT INFO. EFFECTIVE 211812008*****

(281) 606-8418 Direct

4650 Westway Park Blvd.
Houston, TX 77041-2036


From: Robert Overbey [mailto:robert@bondproinc.com]
Sent: Tuesday, February 05, 2008 12:48 PM
To: Sauer,Richard W
Subject: FW: Paid in Capital

Richard:

Please note the attached verification of paid in capital from Royce Hassell to R. Hassell & Co .. Inc. Please
advise if this improves the company's position with St. Paul/Travelers as respects securing a bond line of credit.
and thanks very much for your consideration.



2/7/2008
        Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 23 of 102Page 2 of2



Robert M. Overbey, Jr.
BondPro, Inc.
713-355-1000 Phone
713-355-1001 Fax




From: Conrcrete@aol.com [mailto:Conrcrete@aol.com]
Sent: Tuesday, February 05, 2008 11:26 AM
To: Robert@bondproinc.com; sligon@mlrcpa.com
Subject: Paid in Capital

Attached is the deposit receipt for the $300,000 paid in capital. My wife and I have personally paid this money
into the corporation and tomorrow we will be able to furnish you with the bank verification.

Royce




Who's never won? Biggest Grammy Awa.rt:! suq:irises of all time on AOL l)llusic.




2/7/2008
               Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 24 of 102
2/7/2008 8:54 AM Robert Overbey


Robert Overbey

From:                             Robert Overbey [robert@bondproinc.com]
Sent:                             Thursday, February 07, 2008 6:46 AM
To:                               Conrcrete@aol.com
Cc:                               robert@bondproinc.com
Subject:                          Re: Fwd: Hassell


Royce:
The payment of a higher rate for bonds or bringing in a third party guarantor is an
option, but I think that this should be a last resort.  I am cautious+y optimistic that
SureTec will offer a proposal and I similarly believe that International Fidelity will be
a player after the six month review is provided.
Thanks for sending me Steve's response.
Robert
-----Original Message-----
From: conrcrete@aol.com

Date: Wed, 06 Feb 2008 l0:38:49
To:Robert@bondproinc.com
Subject: Fwd: Hassell


Robert, this is Ligons response to moving over to R. Hassell Properties Inc.

 What about his suggestion of a paying a higher bond rate and/or the guarantor?


 -----Original Message-----
 From: Steve Ligon <Sligon@mlrcpa.com>
 To: Conrcrete@aol.com
 Sent: Tue, 5 Feb 2008 5:23 pm
 Subject: RE: Hassell



In looking at the l2/3l/07 balance sheet of properties, they have a net worth of $79,79l
and accounts receivable from affiliated companies of $74,200. The $74,200 should be paid
back with the remainder going into paid in capital. Also, board resolutions would have to
be adopted prohibting further loans to affilitates to avoid consolidation under FIN 46R.
My thoughts would be to lease the equipment from Company on a month to month basis with no
debt guaranty and arms length rental agreements, however, there could be some sales tax
issues here.  Company will have to generate profit to pay notes, but you have to be real
careful that it does not put Property's assets at risk.   The cleanest approach would be to
finish contracts in Company ~nd start new contracts in Properties. Labor could be leased
from Company. At some time if this becomes a permanent move, the labor would need to be
tr ansferred over. Let's hope you don 1 t have to do this because it will create more
accounting work and administrative work not to mention there are tax benefits by keeping
the profits in Holding co. and potential sales tax problems with leasing.   It would be
better to maybe pay a little higher bonding rate or get a guarantor on the bonds for a fee
if it is a temporary situation, which it sounds like it may be since the company is
profitable at this time.




Robert M. Overbey, Jr.                                         1
BondPro, Inc.
robert@bondproinc.com
713-355-1000 phone
713-355-1001 fax
713-503-0600 cell
           Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 25 of 102
2/7/2008 8:54 AMRobert Overbey
  From: Conrcrete@aol.com <mailto:Conrcrete@aol.c om>   [mailto:Conrcrete@aol.c om
<mailto:Conrcrete@aol.c om?> ]
  Sent: Tuesday, February 05, 2008 4:06 PM
  To: Steve Ligon
  Subject: Re: Hassell



If, under a worst case scenario, the surety says no because of our recent loss (although
we are financially in a good position with our payables and 1st quarter profits) and we
had to instead put the paid in capital into say R. Hassell Properties and apply for
bonding ..... what advice would you offer?




 Who's never won? Biggest Grammy Award surprises of all time on AOL Music.
<http://music.aol.com/gr ammys/pictures/never-wo n-a-grammy?NCID=aolc mp00300000002548>


 More new features than ever. Check out the new AOL Mail
<http://o.aolcdn.com/c dn.webmail.aol.com/m ailtour/aol/en-us/text.h tm?
ncid=aolcmpOOOS0000000 003> !




Robert M. Overbey, Jr.                        2
BondPro, Inc.
robert@bondproinc.com
713-355-1000 phone
713-355-1001 fax
713-503-0600 cell
          Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 26 of 102Page I of2



Robert Overbey
                         ·------··----·-- -----------
 From:      Fountain, Douglas [DFountain@archinsurance.com]
 Sent:      Wednesday, February 06, 2008 11 :42 AM
 To:        Robert Overbey
 Subject: RE: Paid in Capital


Robert,

Thank you for updating me on R. Hassell. While the $300M infusion is an obvious positive for both cash fiow
and the current financial situation, my other concern with R. Hassell is their ability to sustain a profit. As I
indicated to you in my previous email, there has been $2.5MM in operating losses over the past two years. I
would like to see the operation sustain a profit over the course of the year. I do recognize you need a more
expedient response in order to restore bonding support, however, I would like to see more of a trend than just
one quarter of positive earnings before further considering bonding support. I know it is not the answer you
were looking for but this is our position at this time. Please feel free to contact me if you have any additional
questions.

Thanks,


Doug Fountain
Arch Insurance
2800 Post Oak, #5858
Houston, TX 77056 •
713-344-2234 (Direct)
713-344-2240 (Fax)
713-377-8433 (cell)

Dfountain@archinsurance.com


From: Robert Overbey [mailto:robert@bondproinc.com]
Sent: Tuesday, February 05, 2008 12:50 PM
To: Fountain, Douglas
Subject: FW: Paid in Capital

Doug:

I have attached for your review verification of additional paid-in capital from Royce Hassell to R. Hassell & Co.,
Inc. Please advise if this assists in strengthening R. Hassell's position insofar as procurement of a surety line
of credit from Arch is concerned.

Thanks,

Robert M. Overbey, Jr.
BondPro, Inc.
713-355-1000 Phone
713-355-1001 Fax




From: Conrcrete@aol.com [mailto:Conrcrete@aol.com]




2/6/2008
        Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 27 of 102Page 2 of2


Sent: Tuesday, February 05, 2008 11:26 AM
To: Robert@bondproinc.com; sligon@mlrcpa.com
Subject: Paid in Capital

Attached is the deposit receipt for the $300,000 paid in capital. My wife and I have personally paid this money
into the corporation and tomorrow we will be able to furnish you with the bank verification.

Royce


                                                                                                        -----·

Who's never won? S.[ggest Grammy Award suq=!ris.Sl.s of all time on AOL Music .




The infonnation contained in this e-mail message may be privileged and confidential information and
is intended only for the use of the individual and/or entity identified in the alias address of this
message. If the reader of this message is not the intended recipient, or an employee or agent
responsible to deliver it to the intended recipient, you are hereby requested not to distribute or copy
this communication. If you have received this communication in eJTor, please notify us immediately
by telephone or return e-mail and delete the original message from your system.




2/6/2008
                                                                                          Page I of I
                       Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 28 of 102



               Robert Overbey
               ---···--. ---··------
               From:      Michael Kremheller Jr. [mkremheller@IFIC.com]
               Sent:     Wednesday, February 06, 2008 11 :09 AM
               To:        Robert Overbey
               Subject: FW: R. Hassell Holding Companies, Inc.

             Here you go. Please keep me posted as I am interested, but cannot move right now. If the 3/31/08 (6-month)
             numbers continue to be profitable, I would like to meet with the account to see if there is compatibility for bond
             support.                                                                                      ·

             Have a good day,
             Mike Kremheller
             Regional Manager
             Houston Contract Regional Office
             International Fidelity Insurance Company
             Tel (281) 681-3900 ext 14
             Fax (281) 681-3903
             Cell (281) 923-3065
             mkremheller@ific.com


             From: Michael Kremheller Jr.
             Sent: Wednesday, January 23, 2008 9:59 AM
             To: 'Robert Overbey'
             Subject: R. Hassell Holding Companies, Inc.

             Thanks for the submission. I know this account by reputation and reviewed all the underwriting information you
             sent. As discussed IFIC cannot support this account at this time even with limited capacity. If you have any
             further questions, do not hesitate to call. I look forward to working with you on the next prospect.

             Have a good day,
             Mike Kremheller
             Regional Manager
             Houston Contract Regional Office
             International Fidelity Insurance Company
             Tel (281) 681-3900 ext 14
             Fax(281)681-3903
             Cell (281) 923-3065
             mkremheller@ific.com




              2/6/2008
- - - - - - - - - - - - - - - - - - - - - -. . ---~MM~O
                                                                           Page 1 of 1
        Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 29 of 102



Robert Overbey
                            ...   ·----..-·----·----
From:      Conrcrete@aol.com
Sent:      Tuesday, February 05, 2008 11 :26 AM
To:        Robert@bondproinc.com; sligon@mlrcpa.com
 Subject: Paid in Capital


Attached is the deposit receipt for the $300,000 paid in capital. My wife and I have personally paid this money
into the corporation and tomorrow we will be able to furnish you with the bank verification.

Royce




Who's never won? 12iggest Grammy...Award surgrises of<i!Ltime on AOL M.w.sic.




2/5/2008
                                                                              Page I of I
           Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 30 of 102



Robert Overbey
-·-------------------- --·-----                         -------------------- -----------------
 From:      Robert Overbey [robert@bondproinc.com]
 Sent:      Tuesday, February 05, 2008 12:47 PM
 To:        'Bill King'
 Subject: FW: Paid in Capital

Hi Bill:

Please note the attached verification of paid-in capital from Royce Hassell to R Hassell Holding Co. This
should assist in increasing the company's equity as well as improving the debt to worth ratio.

Please advise of SureTec's position and thanks for your assistance.

Robert M. Overbey, Jr.
BondPro, Inc.
713-355-1000 Phone
713-355-1001 Fax




From: Conrcrete@aol.com [mailto:Conrcrete@aol.com]
Sent: Tuesday, February 05, 2008 11:26 AM
To: Robert@bondproinc.com; sligon@mlrcpa.com
Subject: Paid in Capit9!

Attached is the deposit receipt for the $300,000 paid in capital. My wife and I have personally paid this money
into the corporation and tomorrow we will be able to furnish you with the bank verification.

Royce




Who's never won? ]2iggest Grammy Award surprises of all time on AOJ. Music.




2/5/2008
         Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 31 of 102Page 1 of I



Robert Overbey
                                       -----·------ -------- ----------·
                                                             ..   ..

 From:     Robert Overbey [robert@bondproinc.com]
 Sent:     Tuesday, February 05, 2008 12:48 PM
 To:       'Sauer,Richard W'
 Subject: FW: Paid in Capital


Richard:

Please note the attached verification of paid in capital from Royce Hassell to R. Hassell & Co., Inc. Please
advise if this improves the company's position with St. Paul/Travelers as respects securing a bond line of credit,
and thanks very much for your consideration.

Robert M. Overbey, Jr.
BondPro, Inc.
713-355-1000 Phone
713-355-1001 Fax




From: Conrcrete@aol.com [mailto:Conrcrete@aol.com]
Sent: Tuesday, February 05, 2008 11:26 AM
To: Robert@bondproinc.com; sligon@mlrcpa.com
Subject: Paid in Capital

Attached is the deposit receipt for the $300,000 paid in capital. My wife and I have personally paid this money
into the corporation and tomorrow we will be able to furnish you with the bank verification.

Royce




Who's never won?   .l:llgg§l_i;t~rnn:miy   Award surRrises of all time on AOL Music .




2/5/2008
                                                                                   Page I of I
                Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 32 of 102



      Robert Overbey

       From:     Robert Overbey [robert@bondproinc.com]
       Sent:     Tuesday, February 05, 2008 12:50 PM
      To:        'Fountain, Douglas'
       Subject: FW: Paid in Capital


      Doug:

      I have attached for your review verification of additional paid-in capital from Royce Hassell to R. Hassell & Co.,
      Inc. Please advise if this assists in strengthening R. Hassell's position insofar as procurement of a surety line
      of credit from Arch is concerned.

      Thanks,

      Robert M. Overbey, Jr.
      BondPro, Inc.
      713-355-1000 Phone
      713-355-1001 Fax




      From: Conrcrete@aol.com [mailto:Conrcrete@aol.com]
      Sent: Tuesday, February 05, 2008 11:26 AM
      To: Robert@bondproinc.com; sligon@mlrcpa.com
      Subject: Paid in Capital

      Attached is the deposit receipt for the $300,000 paid in capital. My wife and I have personally paid this money
      into the corporation and tomorrow we will be able to furnish you with the bank verification.

      Royce




      Who's never won? 6igg13st Grammy Award surprises of all time on AOL Music.




      2/5/2008
-------------------····~-~--
                                                                             Page 1 of 1
          Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 33 of 102



Robert Overbey

 From:     Conrcrete@aol.com
 Sent:     Monday, February 04, 2008 3:48 PM
 To:       Robert@bondproinc.com
 Subject: (no subject)


Please be advised that the January statement will reflect a total of $300,000 paid against the million dollar line
of credit.

Thanks,

RJH

(I think I had previously told you $200,000 ... but we were able to make it $300,000)




Who's never won? fl.iggest Grammy Award surgrises of aJ)Jime QD_AOL Music.




2/5/2008
         Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 34 of 102Page 1 of 1



Robert Overbey

 From:     Conrcrete@aol.com
 Sent:     Monday, February 04, 2008 8:34 AM
 To:       Robert@bondproinc.com
 Subject: R. Hassell


I am infusing $450,000 into the corporation personally. The banker says that we should have it complete by the
end of this week.

Attached is what the Revised December Balance Sheet would show with the additional Paid-In-Capital.

If I then need to have Ligon come in and certify such, please advise asap.

Royce




Who's never won? filggest Grammy Award_!lJd.!J>rises of all time on AOL Music.




2/4/2008
r.       Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 35 of 102

     [
                       R. HASSELL HOLDING COMPANIES, INC.
                                 BALANCE SHEET
                                             December 31, 2007

                                                    ASSETS

          CURRENT ASSETS

            Cash                                                   I/ !>'ilr/t>I          ·$6£8;101-:42-


            AIR - Trade                                          $5,010,463.07
            AIR - Retainage                                      $1,040,710.03
            AIR - Employees                                          $8,209.82
            A/R - Officers                                         $263,546.29
                                   Total Accounts Receivable                           $6,322,929.21

            Cost in excess of billings                                                        $358, 795.00

            Prepaid - Insurance                                   $382,422. 70
            Pepaid - Rent                                          $72,000,00
            Prepaid Taxes                                           $3,281.00
            Deposits - Utilities                                   $1 ·I ,850.00
            Deposits - Bids & Plans                                        $0.00
            Deposits - Miscellaneous                                $7,837.02
                                  Total Prepaid Expenses                                      $477,390.72



                                  Total Current Assets                               £y (7. "t 7, 2 / h      $T;84T;-2-1&,<!§.

          PROPERTY AND EQUIPMENT

            Machinery & Equipment                                                       $7,635,799.79
            Autos & Trucl<s                                                               $591,111.54
            Furniture & Fixtures                                                          $349,874.66
            Leasehold Improvements                                                        $625,305.88
            Accumulated Depreciation                                                   ($6,295,800.75)

                                  Total Property & Equipment                                                 $2,906,291 .12



          TOTAL ASSETS
                                                                                   I I 1 7,0 31     SDi ==~~~~~2:4:
                                                                                                                    '       I
             Ao o1-11011                      ~          #   l/(f>1 ODO
                                                                                   pr:)   I          I i.1   !'if I cl;-!
    Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 36 of 102

,

                    R. HASSELL HOLDING COMPANIES, INC.
                              BALANCE SHEET
                                           December 31, 2007


                                       LIABILITIES & EQUITY

      CURRENT LIABILITIES
        N/P - Currrent Maturity - Long Term Debt                                      $589,840.67

         A/P - Trade                                           $4,852,305.53
        Subcontractor Retainage                                  $584,206. 75
        AJP - Officers                                                 $0.00

                       Total Acccounts Payable                                      $5,436,512.28

        Accrued   Franchise Tax                                        $0.00
        Accrued   Insurance                                            $0.00
        Accrued   Payroll Taxes                                     ($360.00)
        Accrued   Bonuses                                              $0.00

                       Total Accrued Liabililles                                          ($360.00)

       Billings in excess of cost                                                     $846,384.00

                       Total Current Liabilities                                                         $6,872,376.95

      OTHER LIABILITIES
        N/P - Long Term Debt                                                        $3,225,427 .64
                                                                                                         •'31 02 f:; Otl{)
                      Total Other Liabilities                                                            ~*.&!

      STOCKHOLDER'S EQUITY
        Common Stock
        Paid in Capital
                                                                 .:II                      $10.00
                                                                        ~o.r4 ooO '.!ltlfle;eee:ee·
        Retained Earnings                                                            ($455,682. 72)
        Current Net income (Loss)                                                     $511,375.60        /1    1or:;7D-z
                       Total Stockholder's Equity                                                             .$@0&,-7-02'.i!fl~


                        Total Liabilities and Equity                                                    $10,753,507.47
                                                                                                      ===============
          Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 37 of 102Page I of I



Robert Overbey

 From:      Robert Overbey [robert@bondproinc.com]
 Sent:      Thursday, January 31, 2008 10:15 AM
 To:        'Sauer.Richard W'
 Subject: FW: R. Hassell

Richard:

As stated, please note the following email from Royce Hassell, and thanks for your consideration.

Robert M. Overbey, Jr.
BondPro, Inc.
713-355-1000 Phone
713-355-1001 Fax




From: Conrcrete@aol.com [mailto:Conrcrete@aol.com]
Sent: Thursday, January 31, 2008 9:32 AM
To: Robert@bondproinc.com
Subject: R. Hassell

Robert,

Taking a hard prelim l;ok at January, I want to point out that the long term debt will go down by $200,000.
We have paid that back on the line of credit. I also believe that our bottom line will increase by $90,000.

Therefore, Long term Debt would now show $3,000,000 (instead of $3,225,427) and Stockholder's equity,
increased by $90,000 would now become $755,702 (instead of $655,702). That would put us in a 4.3 to 1
ratio---debt to equity.

And as we pay down on the equipment line that would only get better. Likewise, as we benefit from the attrition
of the six employees previously mentioned.

I can offer any surety a first lien on 6421 Buffalo (see attached HCAD value of $806,000) until our ratios are
lowered over time. Furthermore, we can offer a second lien on our office and land which has over $1,000,000
in equity per market value. If, in the short term, we need to give the surety a comfortable position until we can
personally rearrange assets to improve the corporate ratios, I will to try to meet any conditions for bonding.



Royce




Start the year off right. Easy ways to_s_tlly in shaRe in the new year.




1/31/2008
                 Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 38 of 102
1/31/2008 3:50 PMRobert Overbey


Robert Overbey

From:                              Robert Overbey [robert@bondproinc.com]
Sent:                              Thursday, January 31, 2008 10:13 AM
To:                                'Sauer.Richard W'
Subject:                           FW: R. Hassell Surety Submission


Hi Richard:

Thanks for taking my call, and I appreciate your interest in Triple B. I will confirm our appointment for the 11 1h.

As indicated, I have attached a full submission on R. Hassell. Please review and let me know of any questions or
comments. They are requesting a $2 million/$9 - $10 program.

Hartford withdrew for 2 reasons: $2 million loss, and the debt increase. However, I am sending you an email from this
morning from their owner, Royce Hassell about how their January is faring, etc.

Thanks for your consideration.

Robert M. Overbey, Jr.
BondPro, Inc.
713-355-1000 Phone
713-355-1001 Fax




From: Schanette Holtke [mailto:schanette@gmail.com]
Sent: Tuesday, January 22, 2008 8:52 AM
To: robert@bondproinc.com
Subject: R. Hassell Surety Submission

      ~               ~                                                                                                            ~
      m
 9_30_06 &
                      m
                 12_31_07
                                       ll
                                 12_31_07        1_16_08
                                                        ll      1_16_08
                                                                        ll     2008 EM
                                                                                         ll             ll         ll              Im
                                                                                          1_11_08 EM re 2006 Hartford Royce Personal
0_07 Financialsmcials - R. Has9ncials-R. Hasseird Meeting Ag<e Personal Flnaeen Robert & Einancials-Rober"IA.tif (655 KB). Flnancials.tif .•.


      ll              ll
Resume-Ricard Resume-Terry Resume-Royce
                                       ll               ll
                                                        2007
                                                                         ll
                                                                       9_30_04 &
                                                                                         ll
                                                                                       9_30_05 &
 o.tif (29 KB) ·aurlello.tif (11.Jassell.tif (50 K.;sory Note.tlf (:!J_05 Flnancials-0_06 Financials·




Robert M. Overbey, Jr.                                                        1
BondPro, Inc.
robert@bondproinc.com
713-355-1000 phone
713-355-1001 fax
713-503-0600 cell
                   Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 39 of 102
     l/31/2CJ8 1:53 PMRobert Overbey

     Robert Overbey

     From:                             Fountain, Douglas [DFountain@archinsurance.com]
     Sent:                             Thursday, January 31, 2008 1 :36 PM
     To:                               Robert Overbey
     Subject:                          RE: R. Hassell Surety Submission


     Robert,

     This follows our phone earlier phone conversation. Thank you for forwarding your submission of the captioned. I have
     reviewed the information therein and I just don't think there is anything we can do for R. Hassell at this time. While he is
     showing a nice profit through the 1'' qtr of FY2008, it is following two successive years of operating the losses totaling
     almost $2.5MM. I think we would need to see some more time pass in order to see if they can sustain a profit. My chief
     concern in addition to whether they are able to sustain a profit is the level of debt in place and impact to the overall
     financial condition. It appears that R. Hassell has taken on some $3.5MM in debt over the past year, all of which appears
     for working capital purposes. All of this debt is treated by the CPA as long-term debt though the $1 MM LOG is now due in
     about 14 months, which for our purposes would be considered current. As such our analysis of working capital is an
     $BOOM deficit. It is obviously critical that R. Hassell is able to sustain the current profits shown both for financial recovery
     and evidence that they have effectively addressed the problems that caused the significant losses covering the past two
     years. Royce may also want to consider some sort of capital infusion that could replace some of the debt currently taken
     out. In any case, R. Hassell has a lot of hard work ahead to restore their financial condition and ability to obtain bonding.

     Please feel free to keep us updated on their progress.

     Let me know if you have any questions.

     Best regards,


     Doug Fountain
     Arch Insurance
     2800 Post Oak, #5858
     Houston, TX 77056
     713-344-2234 (Direct)
     713-344-2240 (Fax)
     713-377-8433 (cell)

     Dfountain@archinsurance.com




     From:    Robert Overbey [mailto:robert@bondproinc.com]
     Sent:    Monday, January 28, 2008 12:39 PM
     To:      Fountain, Douglas
     Subject: FW: R. Hassell Surety Submission

     Doug:

     Thanks for agreeing to take a look at R. Hassell for me. As indicated, Hartford has withdrawn as surety, and I am hopeful
     that perhaps Arch may be amenable to issuing surety credit for them.

     Thank you for your consideration.



     Robert M. Overbey, Jr.                                          1
     BondPro, Inc.
     robert@bondproinc.com
     713-355-1000 phone
     713-355-1001 fax
     713-503-0600 cell


----------------------------·~·"-
                Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 40 of 102
1/31/£008 1:53 PMRobert Overbey
Robert M. Overbey, Jr.
BondPro, Inc.
713-355-1000 Phone
713-355-1001 Fax




From: Schanette Holtke [mailto:schanette@gmail.coml
Sent: Tuesday, January 22, 2008 8:52 AM
To: robert@bondproinc.com
Subject: R. Hassell Surety Submission




Theinformatio~··~ontained in this e~mail message m·~y-i:.~--Privileged~~·~nfidential information and is intended only for the use of the individual and/or
entity identified in the alias address of this message. If the reader of this message is not the intended recipient, or an employee or agent responsible to
deliver it to the intended recipient, you are hereby requested not to distribute or copy this cornmunication. If you have received this cornmunicadon in
error, please notify us immediately by telephone or return e-mail and delete lhe criginal message from your system.




Robert M. Overbey, Jr.                                                       2
BondPro, Inc.
robert@bondproinc.com
713-355-1000 phone
713-355-1001 fax
713-503-0600 cell
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 41 of 102




                                                                    . THE
January 25, 2008                                                    HARTFORD
                                                                    B11111I
Mr. Robert M. Overbey, Jr.
BondPro, Inc.
8 Greenway Plaza, Suite 814
Houston, TX 77046


RE:   R. Hassell, et a1


Dear Robert:

.1'-s previously discussed, Hartford is withdrawing its support of the
captioned account effective immediately.         After the receipt and
 detailed review of the most   recent  audited financial statement along
with subsequent financial information, it has been determined that R.
Hassell's bond needs will be best suited with a new surety home.

Unfortunately, due to overall impact on the balance sheet at the last
fiscal year-end, we are unable to provide any additional credit from
this point on.

We certainly appreciate the opportunity to have worked with your agency
on this account for the last eight years and wish Royce Hassell and his
team the best in their future endeavors.

In    order   to   monitor   Hartford's   exposure   on   this   account,     we     are
requesting to receive normal quarterly financial information, as
prepared by Alan Stembridge and/or Steve Ligon. We also request that
you please keep us updated on your efforts of securing a new surety
home for R. Hassell.

Please feel free to contact us if you have any further questions.
Regards,




                                                Eric Anderson
                   Manager                      Senior Underwriter




                                                                    Norlhlmll 11
                                                                    785 Grcons Parkway, Suit• 2!10
                                                                    Houston, TX 77067-4401)
                                                                    ~!niling Adclr<ss: P.O. Box 4-611
                                                                    lluustun, TX 772 IO~J.6 l l
                                                                    "lhlcphonc 28 I 877 3200
                                                                    Toll Free 800 392 7805
                                                                    Fncsimilo 28 I 877 .3990
               Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 42 of 102
 1/11/2008 12:51 PMRobert Overbey


 Robert Overbey

 From:                          Robert Overbey [robert@bondproinc.com]
 Sent:                          Friday, January 11, 2008 12:49 PM
 To:                            'Conrcrete@aol.com'
 Subject:                       9/30/07 audit


 Hi Royce:

 Thanks again for meeting with me yesterday. I have reviewed the statements and offer the following for your consideration
 in anticipation of our 10:00 a.m. meeting with Eric Anderson of the Hartford on Wednesday, 1/16/08:


v·             As you had mentioned, the Hartford may indeed request that additional capital be input in to the company at
               some point; however, based on the fact that the 1st quarter is refiecting a turn for the positive, this may be
               negotiable.
v·             I had of course previously provided the Hartford with full disclosure as to the reasoning for the equipment
               refinancing with Trustmark, but Eric may want to discuss this in more detail in light of the loss and significant
               drop in allowable working capital at fiscal year-end. Thus as you indicated, although the debt is no larger than

~·   .         the 2004 year refiected, Hartford will want to discuss the overall corporate debt thoroughly.
               I would also recommend being prepared to discuss the company's business outlook for 2008, especially as
               respects contract opportunities for R. Hassell & Co., Inc. in both the subdivision (private) market, as well as
        --*with, e.g. Harris County (and any other public entities). The issue of the credit crisis on Wall Street resulting
               from the subprime lending debacle which resulted in numerous home builders and/or developers cutting back
K.             on its estimates for construction in 2008 will similarly be of importance.
      • * I f there are any resolutions to the ongoing litigations and claims that are shown in the audit, you may want to
               bring those to light.
~·       ll(/ Is the backlog for both compa'}ies acceptable a\ this time? Are you OK with the cost to complete, or is an
               increase warranted? ~1u:.e.,:r "'J. -PJ        '!'. m.'.           i,IJtLtC . · ·                   .
'if•            I agree that the issues of rain vis a vis the overhead for fiscal 2007, as well as the write down of the
               underbillings due to profit fade, need to be a central part of your discussion. Also, Steve Ligon's
               recommendation that the com pan)'. take all of the losses in 2007 to "start with a clean slate" should certainly be
               .emphasizeq.         - l>v~'l" ;u,.,,-f'/- - j,._,/ y '-'4
V     •.if(     You had mentioned that you were concerned as to Hartford's overall perception - not the loss as much as the
                loss variance as the fact that the loss projected in August ballooned in September. This will be a good starting
                point from a relationship perspective insofar as our discussions are concerned.

  ~·           The present underbillings at 12/31/07 first quarter will need to be brought up in terms of whether these will
                convert to profits.
:v/f. •         Eric will be very interested in knowing if there are any other projects presently under construction that may or
     _          may not result in profit fade.
   ~•           Finally, as promised, I have not sent either statement to the Hartford .
.Y •           µu.""a..(' ,./,·Yl"'-<.cc;_,,_p .sf)-.k1-,,v.:.,tL - A.11. ""-I V'U{'. • • ' ·
 l!"hope that this gives pr&vides some guidance and/or assistance ih what we may wish to accomplish, but I am sincerely
  hopeful that the first quarter provides Hartford with the knowledge that the situation is being rectified. You have always
  been very forthcoming with the Hartford, and Hartford's acknowledgement of such will undeniably be quite beneficial in all
  negotiations with them.                                                                               ~




                                                                               , 1" \t-~Jo-Ii < \-
 Thanks for your consideration and let me know your thoughts

  Robert M. Overbey, Jr.


                                                                          ~1)~11 ~ rt J\
  President
                                                                                                          o>r
                                                                                                  Fri
  BondPro, Inc.
  8 Greenway Plaza, Suite 814                                                       '
                                                                                                                    J     /
                                                                           J } Cirl <H.r
  Robert M. Overbey, Jr.
  BondPro, Inc.
  robert@bondproinc.com
  713-355-1000 phone
                                                                     1
                                                                                  r            r. 1
                                                                                               G       .1(,
  713-355-1001 fax                                                                                     1t\..r
  713-503-0600 cell


                                             ---~·-~~~~M-~·~--~
               Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 43 of 102
1/11/2008 12:51 PMRobert Overbey
Houston, Texas 77046
713-355-1000 Phone
713-355-1001 Fax
robert@bondproinc.com
www.bondproinc.com




Robert M. Overbey, Jr.                           2
BondPro, Inc.
robert@bondproinc.com
713-355-1000 phone
713-355-1001 fax
713-503-0600 cell
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 44 of 102
 Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 45 of 102




...
•




                                         ,
              Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 46 of 102
1/25/2008 7:28 AMRobert Overbey


Robert Overbey

From:                         Williamson, Karl [Karl.Williamson@LibertyMutual.com]
Sent:                         Wednesday, January 23, 2008 2:26 PM
To:                           Robert Overbey
Subject:                      R. Hassell Holding Company


Robert,

This is in follow up to our telephone conversation today regarding R. Hassell. As mentioned we would not be in a position
to provide surety credit for the contractor at this time due to the large loss at year end making two consecutive losing
years. We were surprised at the loss as a profit was being shown through the first six months of the year. The losses have
had a negative impact on the balance sheet including a sizable debt load with both bank lines near fully extended. I
understand the contractor is considering a cash injection into the company however, we do not feel this would be adequate
to allow us to provide surety credit.

I appreciate the opportunity to review the account and regret we can't be of service. If there questions on this let me know.

Thanks,

Karl Williamson
Liberty Mutual Surety
1000 Heritage Center Circle
Round Rock, TX 78664
512-238-3363
512-238-3001 (fax}
512-585-1281 (cell}




Robert M. Overbey, Jr.                                       1
BondPro, Inc.
robert@bondproinc.com
713-355-1000 phone
713-355-1001 fax
713-503-0600 cell
               Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 47 of 102
1/22/2008 1:43 PMRobert Overbey


Robert Overbey

From:                             Robert Overbey [robert@bondproinc.com]
Sent:                             Tuesday, January 22, 2008 11 :07 AM
To:                               'Bill King'
Subject:                          FW: R. Hassell Surety Submission


Hi Bill:

I am interested in your reviewing the following attached submission for consideration by SureTec.

R. Hassell has been a client of mine since 2000, and Hartford has been their surety throughout this period.

R. Hassell is divided into 2 entities: R. Hassell & Co., Inc. - which is a paving contractor and primarily works for private
developers, homebuilders, and public entities. Their average job size is $500,000 to $1.5 million. R. Hassell Builders, Inc.
operates as a general contractor, and its projects range from $1 million to $2.5 million. R. Hassell Builders works for the
City of Houston (e.g. construction of fire stations), City of Bellaire, various banks, etc.). (Generally R. Hassell Builders will
subcontract a large percentage of the project, but will require its subcontractors of note to bond back to them). R. Hassell
Holding Co. is the parent, and Royce Hassell owns 100% of all the companies, and his personal indemnity is available.

The company's year-end is 9/30.

R. Hassell has never needed a large program - generally a $2 million - $2.5 million single projecU$9 million aggregate is
sufficient- primarily because the paving work is quick turnover, with the combined companies averaging $2.5 million per
month in billings.

Hartford is considering withdrawing as primary surety for the following reason: at 8/30/07 (11 months into the last fiscal
year), R. Hassell was indicaUng a potential loss of $500,000. At fiscal year-end 9/30/07 - one month later - the loss grew
to $2 million. The primary reason was incessant rain and so Steve Ligon thought it best to write down the existing
underbillings as the rain (which had decimated the company's ability to work throughout the year) caused unmitigated
profit fades.

The first quarter of the current years reflects how much the company has rebounded, and Morris Ligon will similarly
provide a reviewed statement at the 6-month period, reflective through 3/31/08.

However, the loss has caused the Hartford to reconsider its position. I would appreciate your reviewing the attached
underwriting information below and letting me know of SureTec's potential interest in this long-time client. You will note
that I included emails to the Hartford endeavoring to explain various aspects of the loss, as well as an actual copy of the
weather reports outlining the days that were adversely affected by rain.

 I have been a staunch proponent of the philosophy that one bad year - all things considered - should not necessarily nullify
 and offset almost a decade of relations between the contractor and its surety company, but unfortunately that might be the
 reality regarding R. Hassell.

 Thanks very much for your consideration.

 Robert M. Overbey, Jr.
 BondPro, Inc.
 713-355-1000 Phone
 713-355-1001 Fax




 Robert M. Overbey, Jr.                                          1
 BondPro, Inc.
 robert@bondproinc.com
 713-355-1000 phone
 713-355-1001 fax
 713-503-0600 cell
                Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 48 of 102
1/22/2008 1:43 PMRobert Overbey

From: Schanette Holtke [mailto:schanette@qmail.coml
Sent: Tuesday, January 22, 2008 8:52 AM
To: robert@bondproinc.com
Subject: R. Hassell Surety Submission

    ~
    m
 9_30_06 &
                      Ill
                 12_31_07
                                      Ill
                                 12_31_07       1_16_08
                                                       ll      1_16_08
                                                                        [I
                                                                              2008 EM
                                                                                        ll             IJ          IJ
                                                                                         1_11_08 EM re 2006 Hartford Royce Personal
                                                                                                                                   [I
0_07 Flnancialsmclals - R. Hassnclals-R. Hassemd Meeting Agee Personal Finaeen Robert & Einancials-Rober.;JA.tif (655 KB). Financials.tif ...


     Ill              Ill             ll
Resume-Ricard Resume-Terry Resume-Royce
                                                       Ill
                                                        2007
                                                                        Ill
                                                                      9_30_04 &
                                                                                         Ill
                                                                                      9_30_05 &
 o.tif (29 KB) ·auriello.tif (11.Jassell.tif (SO K.;sory Note.tlf (JJ_OS Flnancials-0_06 Financials·




Robert M. Overbey, Jr.                                                        2
BondPro, Inc.
robert@bondproinc.com
713-355-1000 phone
713-355-1001 fax
713-503-0600 cell
          Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 49 of 102Page 1of1



 Robert Overbey

  From:     Michael Kremheller Jr. [mkremheller@IFIC.com]
  Sent:     Wednesday, January 23, 2008 9:59 AM
  To:       Robert Overbey
  Subject: R. Hassell Holding Companies, Inc.

Thanks for the submission. I know this account by reputation and reviewed all the underwriting information you
sent. As discussed IFIC cannot support this account at this time even with limited capacity.. If you have any
further questions, do not hesitate to call. I look forward to working with you on the next prospect.

Have a good day,
Mike Kreml1eller
Regional Manager
Houston Contract Regional Office
International Fidelity Insurance Company
Tel (281) 681-3900 ext 14
Fax(281)681-3903
Cell (281) 923-3065
mkremheller@ific.com




1/23/2008
             Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 50 of 102
1/22/2008 10:46 AMRobert Overbey


Robert Overbey

From:                         Robert Overbey [robert@bondproinc.com]
Sent:                         Tuesday, January 22, 2008 10:06 AM
To:                           'Michael Kremheller Jr.'
Subject:                      FW: R. Hassell Surety Submission


Mike:

Thanks for speaking with me yesterday regarding the referenced client.

I have represented R. Hassell since 2000, and their surety has been the Hartford throughout this 8 year period.

R. Hassell is divided into 2 entities: R. Hassell & Co., Inc. - which is a paving contractor and primarily works for private
developers, homebuilders, and public entities. Their average job size is $500,000 to $1.5 million. R. Hassell Builders, Inc.
operates as a general contractor, and its projects range from $1 to $2.5 million. R. Hassell Builders works for the City of
Houston (e.g. construction of fire stations), City of Bellaire, various banks, etc.). (Generally R. Hassell Builders will
subcontract a large percentage of the project, but will require its subcontractors of note to bond back to them). R. Hassell
Holding Co. is the parent, and Royce Hassell owns 100% of all the companies, and his personal indemnity is available.

The company's year-end is 9/30.

R. Hassell has never needed a large program - generally a $2 million - $2.5 million single job/$9 million aggregate is
sufficient - primarily because the paving work is quick turnover, with the combined companies averaging $2.5 million per
month in billings.

Hartford is considering withdrawing for the following reason: at 8/30/07 (11 months into the last fiscal year), R. Hassell was
indicating a potential loss of $500,000. At 9/30/07, the loss grew to $2 million. The primary reason was that Steve Ligon
thought it best to write down'the existing underbillings as the rain (which had decimated the company's ability to work
throughout the year) caused unmitigated profit fades.

The first quarter of the current year reflects how much the company has rebounded, and Morris Ligon will similarly provide
a review at the 6-month period, reflective through 3/31/08.

However, the loss has caused Hartford to reconsider its position. I would appreciate your reviewing the attached
underwriting information and letting me know what International Fidelity might be willing to support. (You will note that I
have included emails to the Hartford endeavoring to explain various aspects of the loss, as well as an actual copy of the
weather reports outlining the days that were adversely affected by the rain).

I have been a proponent of the philosophy that one bad year should not nullify almost a decade of relations with a surety,
but unfortunately I believe that this could be the case.

Thanks for your consideration and let me know of any comments or questions.
                                       '
Robert M. Overbey, Jr.
BondPro, Inc.
713-355-1000 Phone
713-355-1001 Fax




From: Schanette Holtke [mailto:schanette@qmail.com]

Robert M. Overbey, Jr.                                        1
BondPro, Inc.
robert@bondproinc.com
713-355-1000 phone
713-355-1001 fax
713-503-0600 cell
                Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 51 of 102
1/22/2008 10:46 AMRobert Overbey
Sent: Tuesday, January 22, 2008 8:52 AM
To: robert@bondoroinc.com
Subject: R. Hassell Surety Submission


     ll
  9_30_06 &
                      IJ
                 12_31_07
                                       m
                                 12_31_07
                                                       [I
                                                 1_16_08        1_16_08
                                                                        m
                                                                        m
                                                                               2008 EM
                                                                                         ll            Ill         ll              11
                                                                                          1_11_08 EM re 2006 Hartford Royce Personal
0_07 Financialsmcials - R. Hassncials-R. HassEJrd Meeting Ag<e Personal Finaeen Robert & Einancials-Rober.aA.tif (655 KB). Financials.tif ...


     Ill .            11              IJ               Ill              m
                                                                        ~                Ill
Resume-Ricard Resume-Terry Resume-Royce                 2007          9_30_04 &       9_30_05 &
 o.tlf (29 KB) ·auriello.tif (11.Jassell.tif (SO K.;sory Note.tif (Al_OS Flnanclals-0_06 Financials·




Robert M. Overbey, Jr.                                                       2
BondPro, Inc.
robert@bondproinc.com
713-355-1000 phone
713-355-1001 fax
713-503-0600 cell
                   Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 52 of 102
     1/11/2008 10:49 AMRobert Overbey

     Robert Overbey

     From:                         Robert Overbey [robert@bondproinc.com]
     Sent:                         Friday, January 11, 2008 10:49 AM
     To:                           'Anderson, Eric (Bond, Houston/RO)'
     Subject:                      R. Hassell Holding Co., Inc.


     Eric:

     As discussed, we are on for 10:00 on Wednesday, 1/16. Royce had asked me not to forward the audit and 1'1 quarter
     numbers so that he could properly explain them, and I will of course respect his request. However, I wanted to give you
     the benefit of the numbers prior to the meeting so that a) the shock towards refiecting the loss and reduction in equity
     would be diminished and b) you would be provided with an opportunity to review the numbers.

     Further, please note the following:

         1)       The rain for Company was the sole issue, along with the fact that he maintained the overhead and did not
                  reduce it during the year. However, he has already taken steps to reduce it for the current year.
         2)       There were 276 working days in the fiscal year; 151 were rained out.
         3)       The backlog - which was profitable - was not the issue; rather it was the fact that the rained curtailed
                  production which inevitably adversely affected the net profit.
         4)       The underbillings were compromised and ultimately written down by Steve Ligon; the rain and actual job profit
                  fade contributed to the demise here. Steve recommended that Royce absorb the total blow in the year ended
                  9/30/07 and not carry forward any additional potential problems.
         5)       At 12/31/07, Royce will have ~.regaredJo_(Jhese interim figures.
         6)       Also at 12/31/07 there are $841f.0001ii7 o\lel'f'1hfings wfiich is very conservative.
         7)       Royce is willing to put additional funds into the company on Hartford's request; he will probably bring this up.



     The following encapsulates the 09/30/07 audited statement:

             •    Working Capital - between $200,000 and $450,000 depending on the allowance of the note receivable -
                  stockholder, which we may want to have subordinated to the Hartford.
             •    Net profit - ($2, 186, 167) which is over 3 times the amount he had indicated in August at 11 months. Again,
                  the write down of the underbillings due to profit fade caused by rain is the reason behind this decline.
                  However some of these may be realized at a later date if profits increase and thus readjusted.
             •    Retained Earnings - ($475,436)
             •    Equity - $145,3g5
             •    Gross profit margin - 3%

     At 12/31/07, there is improvement as follows:

             •    Working Capital - $827,000 - I discounted the Officers Receivable
             •    Net Profit - $511,375 (6% net) on a volume of $9,272,000+
             •    Retained Earnings - $56,000+
             •    Equity - $655, 702
             •    Gross Profit Margin - 13%

      Again, he is willing to have a reviewed statement prepared on this as well as at the 6-month period. Royce also indicated
      a willingness to input capital into the company as advised by Hartford.



      Robert M. Overbey, Jr.                                       1
      BondPro, Inc.
      robert@bondproinc.com
      713-355-1000 phone
      713-355-1001 fax
      713-503-0600 cell


-----------------------·-----~'"~---
              Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 53 of 102
1/11/2008 10:49 AMRobert Overbey
Thanks and let me know your thoughts. As indicated, we will not issue further bonds until after our meeting next week.

Thanks for your consideration.

Robert M. Overbey, Jr.
President
BondPro, Inc.
8 Greenway Plaza, Suite 814
Houston, Texas 77046
713-355-1 ODO Phone
713-355-1001 Fax
robert@bondproinc.com
www.bondproinc.com




Robert M. Overbey, Jr.                                      2
BondPro, Inc.
robert@bondproinc.com
713-355-1000 phone
713-355-1001 fax
713-503-0600 cell


                                   -~~~-
                                   Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 54 of 102


                                                                                                                                                                                    APPl..ICATION NO,                   CONTRACT NO.
                                                                                                                                             Value Lease
                                                                                                                                             Agreement

       730J West Sam Houston Parkway Nonh Houston, TX 77040 Phone 713-688-8873 Fax 713-688-1162
   This document Is written In "Plain English". The words you and your refer to the customer. The words Lessor, we, us and our refer to American
   Business Machfn·es, Inc, Every attempt has been made to eliminate confusing language and create a simple, easy-to-read document.
        CUSTOMER INFORMATION
        FULL LEGAL NAME                                                                                                    STREEr ADDRESS
    Hassell Construction Company, Inc.                                                                                      12522 Cutten Rd
        CITY                                               STATE                                ZIP                        PHONE
    Houston                                                 TX                                  77066                      281-893-2570
        BILLING NAME (IF DIFFERENT FROM ABOVE)                                                                             BILLING STREET ADDRESS


        CITY                                               STATE                                ZIP                        FEDERAL TAX l.D.#                                               E-MAIL
                                                                                                                     14 -·\'67~ ot1 ~
        EQUIPMENT LOCATION (IF DIFFERENT FROM ABOVE)


        MAKE/MODEL ND./ACCESSORIES                                                                                                                                  SERIAL NO.                             STARTING METER
        SAVIN MP4502SPF                                                                                                                                       W512LB01000




         LEASE TERMS                                          LEASE PAYMENT AMOUNT                                                             SECURITY DEPOSIT                                        ADVANCE PAYMENT

         Term~11hs                                  Monthly Payments of$                   602.07                                                                                                                             '
                                                                       (Plus Applicable Taxes)                                             $ 0.00                                          OR' $             0.00
                    lmos.\                      Lease Payment Period ·Is Monthly Unless Otherwise Indicated.                                        {Plus Applicable Taxes)                                   {Plus Applicable Taxes)

                        Payment Includes 10,000                                    B&W Images month                                                           k!-_
                                                                                                                                                                 by Initialing here, you agree that
                                                                                                                                                   service and supplies are included In this Agreement.
                    Payment includes ·                                         Color Images per month
        END OF LEASE OPTIONS: You will have the fo//owfng options at the end of the orfglna/ term, prov/dad tha Lease has not terminated early and no avant of default under tlie Lease has
        occurred and Is continuing. 1. Purchase the Equfpmant for the Fair Marl<et Value.                       2. Ren aw the Lease per paragraph 1. 3. Return Equipment as provided In Paragraph 6.




qJ}~ 13 /A465~1 /Co~ S'\cvt-ef"~Ot\ C<J                                                                                                                                                                           l. .o. <O.
                                       CUSTOMER




          GUARANTY
        As addttlonal lnducemenl for us lo enler lnlo the Agreement, the undersigned ("you/ uncondlUonally, jointly and severaBy, pe1$onally guaranlees lhal the cuslomer will me kc all paymenls end meal al ob\lgallons required under lhls
                                                                                                                                                                                                                                                   remain
        Agreement and any supplements fully and promptly. You agree that we may make other arrangements Including compromise or settlement with Ule customer and you watve all defenses and noUce of those changes and wDI
        responsible forthe paymenl and obllgallons oflhls Agreemenl. We do not have to nollly you lflh• cuslomer Is In defeull. lflhe cuslomer delaulls, you wlll lmmedlalely pay In acoordance w~h the defaull provision of the Agreement au
                              terms  of Iha  Agreement    and  wl!I perform all the obllgallons of the Agreement, If ll ls necessary ror us to proceed legally to enforce this guaranty, you expressly consent lo !he jurisdiction  or the court set out Jn
        surns due under lhe
        paragraph 15 and agree lo pay all costs, lncludfng anorneys fees Incurred tn enfortJement of this guaranty, It ls not necessary for us to proceed flfsl against customer before enforcing thts guaranty. By slgrilng            thls guaranty, you
        authorize us lo obtain credit bu re nu reporls for credit and coUecllon  purposes.                                                                                                                                        •




          PRINT NAME OF GUARANTOR
                                                                                                                     IxSIGNATURE                                                                               DATED

           ACCEPTANCE OF DELIVERY                                                   -


0} (.       1.3      t/,%c?e;l { &iwjrr{M111 O"- Co                                                                                                                                                                C,..c/,0.
           DATE OF DELIVERY             CUSTOMER                                                                                                                                                               TITLE

                    THIS IS A NONCANCELABLE I IRREVOCAB[ AGREEMENT, THIS.AGREEMENT CANNOT BE CANCELED OR TERMINATED.



                                                                                                                            Exhibit
                                                                                                                              Z
                               Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 55 of 102
1. AGREEMENr: You agree to rent from us lho personal property descrlbed under 'MAKE/MODEUACCESSORIES' and as mOdHle.d by S\Jppleman!s to lhfs Mash:ir A!lrnemenl from Ume to !Ima s!gne-d by you end us {gueh prnperty and any
                                                                                                                                                                                                                                                    upgrades,
replacemeqls, repairs end additions referred lo as •cqulpmenr) for business purposes only, Yau agree lo aQ of lhri terms and condlllons tonlelned In lhts Agreemenl and any supplement, which together era a comp!ele statement of our Agreement
                                                                                                                                                                                                                                                     regarding
Iha llsted equ!pmenl ('Agreemenr) and supersedes any purchase order or outstanding Invoice. This Agreement may be mod!fle<t only by written Agreemenl and not by course af performance, You authorfz:e us to Insert In !his Agreement 6erfal numbers
                                                                                                                                                                                                                                                           and
other ldenUflcatkm about Uie Equipment. u weU as otherom!\ted factual mailers, This Agraomont be.comes valid upon execuUon by us and wlU begin on lhe date shown and wlU conllnua from lhe flrst day orlho (o!Jowfng month for Iha number of consecullve
months shown. Tho term wm be extended aulomatrcally for succe~slva 12 month terms unless you send us Y,Tlt!en nbUce between ninety {90) and one hundred fifly {150) days before the end of any term of yout Intent to purchase or return the equip
                                                                                                                                                                                                                                                          men I
ANO complete the purchase or returnwllhln 30days of the·end oflerm, THE DASE: nENTAL PAYMENT SHALL ae ADJlJSiEO PROPDRTIONATSLY UPWARD OR DOWNWARD, IF THE ACTUAL COST OF THE EQUIPMENT EXCEEDS OR IS LESS
THAN TflE ESTIMATE PROVIDED TO YOU. If any pro\'lslon of !his Agreement ts declared unenforceable In any Jurlsdlcilon, lhe other provisions hetelrt shall ramaln In fun forte and alfed fn that jurisdlcUon and a!/ others:, YQU
                                                                                                                                                                                                                                     eu\hortz:e us lo ln~ert or
correct mlss!ng Information on lhls lease Including your proper legal name, seriBI numbers and any other numbers doscrlbln:t lhe Equipment. You agree lo p1ovlde upda!ed annual end/or quarterly1Tnar1ctal s\alemenls to us upon request,

2. RENT: Rent wiII be payable In lns!altments, each In lhe amount of lho bas Ii; lease payment shown plus ariy appiloabla sales 1 use or property tall:, !(we pay any lax on your bahalf you agree to reimburse us promptfy along
                                                                                                                                                                                        1                                         Y,ilh a processing fee, You wm
pay tho 11ecu1lty dapos\l on the date you sign this Agreement SUbstiquent Installments wlQ be payablo on the Orsi dey or each tease payment period shown beginning after Iha first lease payment period or as otherwise agreed, We w~I have \ho
                                                                                                                                                                                                                                                          righl lo
apply all i;;ums received from you to any amounts due arrd owed lo us underlhe lerms of lhls Agreement,

3. MAINTENANce AND SUPPLIES: The charges established by this Agreement fntludo payment for the u.so of the deslgnaled Equipment and accessorlas, maintenance by Stippl~r {during nOl'mal business
                                                                                                                                                                                                                   hours): fnspecUon 1 adJusltnant, parts
replacemen~. drums and cleaning maledal roqulrad for Iha proper operation, as well as black loner and daveroper. Papet must bo seperalel-J purchased by cuslomer, Color
                                                                                                                                                                        loner, not Included In this Agreement WiS bo bU!ed separately. Ir necessary, tho
service end supply porUon or this A9reement may be assigned, Wa rnay charge you a Supply Freight Fee kl c.ovetour costs of shipping supp!las lo you.

4. OWNERSHIP OF l:QUIPMEN1: We a1a I.ha lessor of the equipment and have solo !Ide to lh~ equlpment (exQudtng software). You agrae lo keep lhn equlpmonl free and clearorall l!ans and c!alms,

6, WARRANlY DISCLAIMER:  we J.IAKE NO WARRANTY EXPRESS OR ll!PLIED, INCLUDlllG THATTHE EQUJPMEllT IS FIT FOR A PARTICULAR PURPOSE OR THAT THE EQUIPMENT IS MERCHANTABLE. YOU AGREE THAT YOU HAVE
SELECTED EACH !TEI~ OF EQUIPMEllT BASED UPON YOUR OWll JUDGMENT AND DJS CLAIM AllY RELIAllCE UPOll ANY STAlEMENTS OR REPRESENTATIOllS MADE BY US,

6. LOCAllON OF EQUIPMENT: You wU keep and U50 Iha equipment only a\ your address shown above and you agree not to move rtuntess we agree la n. At lhe end orlhe Agreemanl's term, ~'OU wnt return I.he Equipment
                                                                                                                                                                                                                 lo a locallonwe spei:;l(y al your
expanse, Jn retaD rasalaabla cond!tlon, fuH working order, and In complete repa'it',

7, LOSS OR DAMAGE! You are responsible for the rlsk of loss or fOf' any destrucllon or ot damaga lo the equipment. No such loss or damage relieves you from lha payment obl!gaUons under this Agreement. You agree to pmnpUy notify
                                                                                                                                                                                                                                                      us fn writing of
any loss or damage end you wYI lhan pay 10 us Iha present vaftJa of Iha Iota I of all vnpald renlal payments for Iha fuU rental term plus lha asUrnated faf market Value of I.he Equipment at !he end of the orlglnal1'{ scheduled term, at discounted at sl:< percent
(6%) per year, Any proceeds of lnsuri3nce wal be paid lo us and e1edl\ed, at our op\lon1 against My Joss or damage, You authorize us lo sign on your boha1f and appoint us as your aUorney In fact to execute In your name any tmurante drafts
                                                                                                                                                                                                                                                            or checks
Issued due lo loss or damage to the equipment.

8, COLl.ATEML PROTECTION AND INSURANCE: lfyou do not provldo Us with Insurance Proofwi\hln 30 days of the Commencement Date, or tr such Insurance lerrnlnales (or any reason, !hen (a) You agree lhal
                                                                                                                                                                                                                   We have the rlght1but not lha obffgaUon,
lo obtain such Property lnsuranea and/or L/abUity Insurance In sui:;h forms and amounl.s from an Insurer of Our choosing In order to prolect Our lnleresls {'Other Insurance•), and {b) You agcee th al We may eharga you a pcrkid!o chargo for such Oiher
Insurance, Th!s periodic charga will lnclvde re!mbursemenl for pramlums advanced by Us lo purchase OIMr Insurance, bllRng and tracking rees, charges for Our processing and related fees assoolated with the Other Insurance, and a finance oharga
                                                                                                                                                                                                                                                      of up
to 16% per annum (or the maximum rate allowed by law, If Jess) on any advances We make for premtums1 (co!le~lh'el)', Iha 'Insurance Ch11rge"), UWo obtain Oiher Insurance. we end/or ono or more of our affiliates and/or
                                                                                                                                                                                                                           agenl.s may recetve a portion of
the lnsuram:e Charge, which may also Include a ptofit1 We are not ob!lgaled lo obtain, and may eancel1 Other Insurance el any Ume without noUco lo you. Any Other Insurance need not name you 8$ an Insured ot protect )tout lnleresls. The
                                                                                                                                                                                                                                                 ln5urance
Charge and Iha property dam11ge surcharge may ha higher than any Property and UabDlty rnsuranco you obtain on your own. Should you requasl that we walvo tho Insurance requirement and not oblaln Other lnsuran~ we may tharge you
                                                                                                                                                                                                                                   e monlh!y
property damage surctierge In the amount of ,0035 of the equipment cost and on which wa may rnako a ptofit.

9, INDEMNITY: We ace notresponsltife roranyloss orln]uries caused by Iha lostanaUon oruso oflhe equipment. You agree lo hold us- harmless and refrnbursa us ror loss and to defend us against any clalm fot rossas orlnJury caused by Iha Equlptoent.

10. TAXES AND FEES: You agree to pay when Invoiced all taxes {tncltxf!ng per.sonal properly tax, fines and penalties) and fees relating lo thls Agreement or lhe tqufpment. Yau agree to (a) ralmburse us annuaHy for all personal
                                                                                                                                                                                                                                       property laxes which we
are required to pay as tcssoror lha Equipment or to remit lo us each month our estimate of the monthly equlvalenl of lhe annual property laxes lo be assessed, We will mo aU personal property, use orotherlax return and you agree lo pay us a process
                                                                                                                                                                                                                                                            fee
for making such filings. In addltJon you agree to pay us a UCC filing fee of $35,00 and relmburi;e us for all costs Involved tn dooumenlfng and 6tnvlclng this Agreement. You furUu!r agroa lo pay us up to $79.50 on lhe da!a Iha f&"st payment Is due Ss
                                                                                                                                                                                                                                                             an
origlnaUon fee, Uthe Ioli! sum of Iha payments exceeds S76,000, lha otlgtnalfon fee \'till be no greater than $99.50, We reserve !he. right to charge a fee upon lermfnaUon of thfs Agreement ellherby lrade·up, buy-out or default. Any fee charged
                                                                                                                                                                                                                                                     under this
Agreernantmay tnclude a profit and ls subject to applltable laxes,

11. ASSIGNMENT: YOU HAVE NO RIGHT TO SELL, TRANSFER, ASSIGN OR SU BRENT THE EQUIPMEltr OR rH!S AGREEM.EHT. We may sell, asslgn, or transfer lhls Agreement Without notfco, You agree that If wo
                                                                                                                                                                                                                               sell, assign, or ltansfer this
Agraement, lhe new Lesson'll!/ have lhe same. rfghls and benems tha\ \'ftJ hava now and wUI not have to perform !lnY or ourobUgaUons, You agree that the rlghls or the new LessotwUJ not ba subject lo any elalms, derenses, or sel offs that you
                                                                                                                                                                                                                                                   may have
'ilgalnslus,

12. DEFAULT AHO REMEDIES: If you do nolpay any rental payment orolher sum due to us ot other party when due or If you break any of your p1omrses In the Agreement or any other Agreement wi!h us you w~I be In defaull, If any part of
                                                                                                                                                                                                              1                                    a payment ts
tale, you agree lo pay a lato ohargeof 15% o(lhe payment which Is !ale or lrless 1lho mexlmurn charge allowed by law, lt~·ou are ever In defaull, wa may retalrt your set(lrity deposit and at ouropllon, we can termln<1le or cancel this Agreement and
                                                                                                                                                                                                                                                         require
that you pay {1) the aeeeleralad unpaid balance of this Agreement (discounted at 6%): (2) the amount of any pmchase opUon and ti' none ls spec!fied1 20% of Iha original equipment cost which represents: our anllc!pated residual value tn the equipment;
                                                                                                                                                                                                                                                              (3)
and return Iha equipment to us lo a klcaUon daslgnaled by us, We may reCQVerlnlereslon any unpald balance al tha rale of e•J.i per annum. We may also use any of Iha remedies avaUable lo ua Under Article 2A of the Uniform Commercial Coda as
                                                                                                                                                                                                                                                        enacted
In Iha Slate of tenor orlts Asslgnea ct anyolhor law. You agree lo pay our reasonable attorney"a rees and actual court costs. lfwa have lo lake possession of tho equipment, you agree lo pay the cost of repossession. The
                                                                                                                                                                                                                                  net proceeds o(lhe safe of any
repossessed Equipment wnl be credlled against whal you owe us relatlng IQ any claim arising under this Agreement lntfudlng, but not llmlled to. or referral for eolecUon. YOU AGREE THAT WE WILL NOT BE RESPONSIBLE TO PAY YOU
                                                                                                                                                                                                                                                           ANY
CONSEQUENTIAL OR INCIDENTAL DAMAGES FOR ANY DEFAULT BY US UNOER THIS AGREEMENT. You agree !hat any delay or (allure la enforce our rights under this Agreement does not prevent us from linrorclng any rights et a later
                                                                                                                                                                                                                                                      Ume, It Is
further agreed that youritJhls and remedies are govemed exclusively by thls Agreement and you waive euslomer's rights underArlk:le 2A (508·622) of lhe UCC,

13. UCO FILINGS: You gcanl us a secutay lnlerest 1n the equipment If thfs Agreement ls deemed a secured transacllon and you aulhorize us lo record a UCC~1 financing slalement ot slmttar lnsbtJmen~ and appoint usyout altorney.tn-fact to
                                                                                                                                                                                                                                            execute and
dellver such lns\ltlment1 In order to shO'o'I our lnlerest In the equipment.

1-4. SECURITY OE POSIT: The securl!jdeposlt Is non !ntemtbeerin9 and Is to secure your performance under this Agreement. Any security depostt made may be applied by us lo sallsfy any amount owed by you, In Which event you wllJ promptly rastora
tha security doposlt lo ns full amount as set fortfl ebovo. If aB «indllions herein z:-a fully complled wllh and provided you have not ever been fn default of \his Agreement per paragraph 12, lhe security deposl wnl be rerunded to you afterlhe return
                                                                                                                                                                                                                                                           or Iha
equtpment In accordance wtlh paragraph a.

15. CONSENT TO LAW, JURISDICTION, ANO VENUE:: Th!s Agreement shall be deemedfuly exeeuled end performed In the stale of Lessor or Its Assignee's prtnetpal plaoe of business and shan be governed by and construed
                                                                                                                                                                                                                                        In accordance with Us laws,
If the Lessor or ns Assignee shall brlng any fodiclal proceeding In relation lo any mauar arising under lhe Agreernan!, lhe Customer Irrevocably agrees that any such matter maybe adjudged or delermlned In any cou1l or courts In lhe stale of the lessor
                                                                                                                                                                                                                                                               or Us
Assignee's prfnefpal placa of business, orln any c:ourt or cour1s ln Customer's slalo of residence, or tn any olher court having jurisdlclfon over lhe customer or as sole of the CUstomer all al the sole: elecUon of the Lessor. The Customer hereby trravocebfy
                                                                                                                                                                                          1
submlls generally end uneondnlonal.)' to Uta jurisdlcllon ar any such court sa elected by Lessor In relallon to such matters. You walve tslal by jury In any aclk>n between us.                                          '
16, OVERAGES ANO COST ADJUS'ffJ!:NTS: You agree lo complyw!h anyblllfn!J procedures daslgnated byus, lntltJdlng no6fylng us ortho rnelerreadlog al the end of ear:.h month, At the end oflhefltstyear of thls Agreemenl and once each successive
twelve month period, wa may Increase Iha base usage charge per Image and per Image charge over lha base mkilmum by a maximum of 15% of tha exlsllng charge,

17. UPGRADE/DOWNGRADE PROVISION; AFTER INCEPTION OF THE AGREEMEITT AHO UPON YOUR REQUEST,                                             we   MAY REVIEW YOUR IMAGE VOLUME AHO PROPOSE OPTIONS FOR UPGRADING OR DOWNGRADING TO
ACCOMMODATE YOUR NEEOS,

18. TRANSITION BILLING: In order tofacllilale an orderly lransltlon, tnchrdlog lnslallaUon and training, end lo provkle a uniform b!Hlng cycle, the •etraclNa Dale" or th rs Agreement wDI be Iha tenth {10th} day of tho month
                                                                                                                                                                                                                                (o!lowlng fnsts!!aUon. You agree to
pay a protafed amount for lhe period. bel\Vean the fnstaltal!on dale and lha Ef(ec\lvo Dale. This paymenl for the ltanslllon perlod will be based nn lhe base mhlmurn usage payment prOl'a\ed on a 30 day calendar month and will be
                                                                                                                                                                                                                                     added lo your fltsl Jnvolee,
 FOR MUNICIPALITIES ONLY
19·A. CUSTOMER COVENANTS: Yau covananl and warrant that (1) It has, In ar:.c:ordanca-wilh the requirements of Jaw, fully budgeted and spproprialed suff!etan1 funds for the current budget year to make !he payments scheduled to come due and
                                                                                                                                                                                                                                               lq meet
!Is olherobllgallons under lha Agreement and such funds hava no! been expended fO( o\her purposes: and
(2) that there Is 110 aellon, sult, proceeding or lnves!lgatfon pendrng, or threatened In any court or other tribunal or rompetentJurlsdlctfon, slate or federal or before any publlo board or body, which In any way would {a) resh'ell'I
                                                                                                                                                                                                                                           or enjoin the detlvet)' of the
Agreement or the abfflly of you lo make /Is Base Payments (as set out above)j (b) conies! or affect Ute aulhority (or the execution or delfveryo(1 or the validity or, tha Agreement: or (o) contest the exlslonce and powers of you: not Is lhsre any bads
                                                                                                                                                                                                                                                                 for any
such action, suit, proceeding or lnvesllgatlon; and
(3) That the equipment WiJ ba operated and controlled by you and wl!f ba used for essential 11overnmenl purposes and will lo be essenUal for the term of tho Agreement.
(4) You have notpcevlous!ylennlnaled a cents! for non-appropriation, excepl as speclfical!)t do scribed lo a letter appended hotolo,
19•8. SJGNAlURes: Each signor (two 1f monthly payment exceeds $1,200) warranls that he/she Is lull)' conversant wlh the governing relevant legal and regulalory provlskms and has full power and aulhorli:a\lon lo bind ycu, Slgnor(s}
                                                                                                                                                                                                                                                     for ycu further
warranl(s) ns governl(lg body has lilken tho necessary steps; lnc!ud!ng any legal bid requlremenls 1under appl!cable law lo arrange for acqublUon of \he Equipment; Iha approval end execution has been In iiecordance with all applleabfa open meeting
                                                                                                                                                                                                                                                                laW&i
and that a resoluUon of lhe governing body of you aulhortzJng execuUon of the Asreomonlhas been duly adopted and remains lnfu!l focee and effect.
19·0. NON APPROPRIATION: In the evenl you are In default under the Agreement because:
1, Funds ara notapproprlaled fora fiscal period subsequent lo the one In which lhe Agreement was enlered tnlowhleh are su/fitlentlo satisfy all ofyourobllgaUons under\he Agreement during said nscal period:
2. Sllch non-appropriation did not result frorn any act or rauure lo act of you:
3. YOIJ have exhausled all funds legaJ!1 avalJable for all payment due uiider the Agreemenl; and
4. There Is no olher legal procedu1e bywhkh payment can be made lo l.essor,
Then, provided that (a} you heva given Leu:orwrltten noliea of the otturrence of paragraph 1 above thlrty (30} days prlor lo such occurrence; {b) Lessor has racetved a wn\ten op!nlon from youn;ounselvertfylng the sa'mewllhln ten (10)days thereafter;
                                                                                                                                                                                                                                                                  and
(c) you do not directly orlndlrecUypurchasa, rent or In any way acquire any seivlces or equipment supplied or pro\'lded for hereunder: upon receipt of the equipment detlvered to a lonatlon designated by Lessor, at your expense, Lessors remedies
                                                                                                                                                                                                                                                            for such
defaultshaH be lo Jermlnate the Agreement al Iha end of lha !Tscal period during which noUee ls given: retain tha advance paymants, If any; and/or sell, dispose of, hold, use or rent Iha aqurpment aS Lessor In Us sole discretion rnaydeslro, without any
                                                                                                                                                                                                                                                             duty lo
accounl lo you,

 22593 - 06/20/2008
     Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 56 of 102                              6/14/2018 2:07 PM
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                 Envelope No. 25297424
                                                                                                        By: janel gutierrez
                                                                                                Filed: 6/14/2018 2:07 PM

                                     Cause No. 2016-87708

HASSELL CONSTRUCTION COMPANY,                   §   IN THE DISTRICT COURT OF
INC.,                                           §
      Plaintiff                                 §
                                                §
v.                                              §   HARRIS COUNTY, TEXAS
                                                §
ROYCE HASSELL and                               §
SILVIA HASSELL,                                 §
      Defendants                                §    113TH JUDICIAL DISTRICT

                         AMENDED CERTIFICATE OF SERVICE

       By my signature below, I hereby certify that on June 12th, 2018, all counsel of record, who
have registered with the e-filing service, were served with a copy of the MOTION TO ALLOW
DISCOVERY UNDER SECTION 27.006 OF THE TCPRC (the "Motion") via the Court's e-filing
system. On June 13th, 2018, an email was also sent to all counsel of record with a copy of the
Motion, when the undersigned was notified that Silvia Hassell, a party in the case, who recently
appeared as an attorney for another party in the case, alongside current counsel from Locke, Lord,
had not received a copy of this pleading.

                                                    Respectfully Submitted,

                                                    RENTEA & ASSOCIATES
                                                    700 Lavaca, Suite 1400-2678
                                                    Austin, Texas 78701
                                                    (512) 472-6291
                                                    (512) 472-6278 Facsimile
                                                    brentea@rentealaw.com

                                                    By: /s/ Bogdan Rentea
                                                      Bogdan Rentea
                                                      State Bar No. 16781000
                                                    ATTORNEY FOR PLAINTIFFS

                                CERTIFICATE OF SERVICE

        By my signature above, I hereby certify that on the 14th day of June, 2018, a true and
correct copy of the foregoing Amended Certificate of Service was served on all parties of record
through their counsel of record via the Court's e-file system, and an email was also sent to all
counsel, in case the e-filing did not reach all counsel.
     Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 57 of 102                                 6/14/2018 4:43 PM
                                                                                  Chris Daniel - District Clerk Harris County
                                                                                                    Envelope No. 25307736
                                                                                                           By: janel gutierrez
                                                                                                   Filed: 6/14/2018 4:43 PM



                                      CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO., INC.,                §               IN THE DISTRICT COURT OF
     Plaintiff                                 §
                                               §
v.                                             §               HARRIS COUNTY, TEXAS
                                               §
ROYCE AND SILVIA HASSELL,                      §
       Defendants                              §               113th JUDICIAL DISTRICT


            RESPONSE IN OPPOSITION TO MOTION TO ALLOW DISCOVERY
                      UNDER SECTION 27.006 OF THE TCPRC

TO THE HONORABLE JUDGE OF SAID COURT:
       Royce Hassell (herein “Defendant”), the subject of newly asserted claims of Counter-

Plaintiffs Phillip Hassell, Jason Hassell, Shawn Hassell Potts, and Michael Hassell (herein

“Plaintiffs”) opposes the motion of Plaintiffs for limited discovery and would show the Court as

follows:

       1.        Plaintiffs have failed to establish the requisite good cause for conducting discovery

on the Anti-Slapp Motion to Dismiss (the “Motion to Dismiss”) filed by Defendant Royce Hassell.

The discovery requested by Plaintiffs is neither specific, nor do Plaintiffs specific how the

requested discovery is necessary in order to respond to the Motion to Dismiss.

       2.        Plaintiffs wish to depose Royce Hassell, again, over the exhibits to his Motion to

Dismiss, most of which are either rulings or pleadings or transcripts in other cases, and the vast

majority of which are documents prepared by HCCI. One is a transcript which includes Royce

Hassell’s testimony. The Motion to Dismiss exhibits are comprised of:

             •   A Final Judgment (Ex. 1);
             •   A final arbitration award (Ex. 2);
             •   A Bankruptcy Court Memorandum Opinion (Ex. 5),
             •   State District Court orders involving HCCI (Exs. 4, 19, 32; 33);
     Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 58 of 102




            •   Transcripts of Hearings involving HCCI including Royce Hassell’s
                testimony (Exs. 6, 30; 31);
            •   Documents Produced by HCCI (Exs. 8, 14, 47);
            •   HCCI’s own pleadings (Exs. 10, 17; 24;27; 28; 29; 34 35; 36; 37);
            •    Documents of Harris County Improvement District No. 18 (Exs. 11, 12;
                41);
            •    Documents Produced by Liberty Mutual received from Phillip Hassell
                (Ex. 13);
            •   Documents prepared by HCCI’s attorneys (Exs. 16; 18, 21, 22, 23, 39,
                42, 44, 48);
            •     Privilege logs of HCCI’s attorneys (Ex 9, 40);
            •   Phillip Hassell’s own affidavit, Phillip Hassell’s verifications and his
                own letters and emails (Exs. 7, 26; 45; 46; 20);
            •   State Comptroller Records pertaining to MDPG Holdings I (Ex. 38);
            •   A decision of the American Arbitration Association to recuse an
                arbitrator for evident partiality to HCCI and its attorneys (Ex. 49)
            •   A partial summary judgment in the case Mr. Rentea now represents
                HCCI in (Ex. 50).
The TCPA is meant to prevent needless use of resources defending meritless claims. It is HCCI

which owes Royce Hassell money and not the other way around. As already determined in the

arbitration, Royce Hassell breached no fiduciary duties and made no misrepresentations and he

owes no money to HCCI much less to its controlling owners which dragged HCCI and Royce

Hassell through years of arbitration needlessly. See, Exhibit 1, to Motion to Dismiss which is the

Final Judgment.

       3.       A comparison of the allegations made by the corporation which the Plaintiffs

control, HCCI, in 2014, and the newly repackaged allegations the controlling owners are asserting

in this case in 2018, are the same claims:




 April 2018 ALLEGATIONS MADE IN NEW SUIT          MAY 2014 ALLEGATIONS MADE IN
                                                  ARBITRATION DEMAND AND AMENDMENTS
                                                  THERETO (Exhibit 34 to Defendant’s Motion to
                                                  Dismiss)
     Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 59 of 102



PARTIES                                                    PARTIES

HCCI, Michael Hassell, Phillip Hassell, Shawn Hassell      “PARTIES: CLAIMANT Hassell Construction
Potts, Jason Hassell.                                      Company, Inc.. . . Mr. James Hassell remains
                                                           Chairman of the Board of Directors and CEO for
                                                           HCCI. The other officers include its President James
                                                           Phillip (“Phil”) Hassell, Executive Vice-President
                                                           Mike Hassell and Secretary/Treasurer Shawn Potts, the
                                                           half-brother/sister, respectively of Respondent Royce
                                                           Hassell.

                                                           Exhibit 34, Demand, para. 1.



BREACH OF FIDUCIARY DUTY (para. 2)                         BREACH OF FIDUCIARY DUTY (Ex. 34, p. 13)

“Due to Royce’s claimed status in and former status        “As an officer and director of HCCI, Royce Hassell
with HCCI, Royce at all times relevant herein, owed a      had a fiduciary relationship with HCCI, and in multiple
fiduciary duty to [Plaintiffs], additionally, because of   instances set forth above, he breached his fiduciary
the confidential relationship among the parties, Royce     duties to HCCI. Royce Hassell’s breach resulted in
owed an informal fiduciary duty to [Plaintiffs]. “         injury to HCCI and/or benefit to Royce Hassell. “

Para. 2b.                                                  Ex. 34, Demand, para. 13.

“These family members put their trust and confidence       “Mr. Hassell and HCCI (and the rest of the Hassell
in Royce, the company business, HCCI was damaged           family most of whom work for HCCI) have
by those false representations and breaches of the         continuously made special efforts to help extricate
informal fiduciary duty, and, in turn, Phillip, Michael,   Royce Hassell and his companies from adverse effects
Shawn and Jason’s interest at HCCI and in a Trust has      of his financial mismanagement.”
been diminished for which they now sue.”
                                                           Ex. 34, Demand, Para. 9.
(2.h)

“Royce’s action in operating RHP caused damages to         “Later, Royce Hassell would procure a job named
HCCI, and in turn, Phillip, Michael, Shawn and Jason’s     Stellar Oil . . . Royce Hassell would invoice the owners
interest in HCCI was diminished, for which they now        for Stellar under his own company’s name, while he
sue.”                                                      was an officer and director for HCCI, yet retain all the
                                                           monies paid to his company. He would never
(Paragraph 2d).                                            reimburse HCCI for any of its costs, even after
                                                           recognizing them on the cost to complete schedule that
                                                           he had prepared for HCCI’s financial statement.”

                                                           Ex. 34, Demand, para. 29.


“FIRST, Royce breached that duty by activating a           “Royce would prepare an agreement which was signed
business in competition with HCCI under the corporate      by Phil. As part of this process Royce prepared
name of R. Hassell Properties, Inc.” (paragraph 2.b.)      documents that showed the structure of the Joint
                                                           Venture which he submitted in his quest to obtain
                                                           insurance coverage for the R. Hassell entities,
                                                           including R. Hassell Properties, Inc. Royce
                                                           represented that R. Hassell Properties, Inc. was a
                                                           wholly owned subsidiary of the R. Hassell Holding
                                                           Company, Inc. which was one of the entities that was
                                                           part of the Joint Venture. HCCI would have no reason
        Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 60 of 102



                                                            to believe that the corporate structure was not as Royce
                                                            represented.”

                                                            Ex. 34, Amended Demand, para. 26.

                                                            “After many meetings and again on July 15, 2013, Phil
                                                            Hassell would meet with Royce Hassell at Royce’s
                                                            office to again discuss reduction of forces, the line of
                                                            credit, and equipment, and to create a plan on what
                                                            needed to happen. It was at this meeting that Royce
                                                            Hassell would bring up to Phil that he had several
                                                            people that wanted to invest in a new company with
                                                            him completely separate from HCCI and Royce’s other
                                                            entities. ..A few days later at a meeting with HCCI,
                                                            Mr. Hassell would confront Royce Hassell about
                                                            starting another company and request an explanation
                                                            and plan on how Royce Hassell would reduce his debt
                                                            to HCCI.”

                                                            Ex. 34, Demand, para. 30.



“and by using funds designated to reduce debt owed to       “Royce would sell his equipment in an attempt to
HCCI to capitalize RHP;” (paragraph 2.c)                    reduce his debt to Trustmark. HCCI would not benefit
                                                            from the sale of his equipment. While on Royce and
                                                            Silvia Hassell (and their companies) would benefit
                                                            from the sale. . . “
                                                            Ex. 34, Demand, para. 33.

                                                            “He would never reimburse HCCI for any of its costs,
                                                            even after recognizing them on the cost to complete
                                                            schedule.”

                                                            Ex. 34 Demand, para. 29.



“ Royce repeatedly represented to Phillip, Michael,         “Royce Hassell has broken nearly every promise to
Shawn and Jason, that he would pay a promissory note        reform his business practices, curb his lavish lifestyle
and repay a line of credit, and in reliance thereto, they   and wasteful spending habits and repay debts to Mr.
agreed to allow the family owned and controlled             Hassell and HCCI, which are now $4 million. This has
business, to extend credit to Royce. “                      harmed HCCI’s financial condition its banking and
                                                            surety relationships, and last but not least, its ability to
(2.e)                                                       procure and perform new work. As a result of these
                                                            unpaid debts, as well as other acts and omissions,
                                                            HCCI has been damaged in an amount up to
                                                            $10,000,000, Claimant’s damages are continuing, and
                                                            as such Claimants reserve the right to specific a claim
                                                            in excess of $10,000,000 at the appropriate time. “

                                                            Ex. 34, Demand, para. 9.
        Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 61 of 102




                                                          BREACH OF CONTRACT (Debt/Foreclosure)
“Royce further represented to Phillip, Michael, Shawn
and Jason, that the money’s borrowed would be used        “Respondents borrowed money from HCCI which they
for business and not for personal purposes and, in        have refused to pay back notwithstanding demand.
reliance on these representations, they agreed to allow   The debt has been repeatedly acknowledged and
the family owned and controlled business to continue      secured by the multiple deeds of trust. Respondent’s
to extend credit to Royce.”                               breach of their obligations has caused Claimants
                                                          injury.”
(2.f)
                                                          Ex. 34, Demand, para. 37.

                                                          “Royce would misapply a significant portion of the
                                                          funds for his personal living expenses which he
                                                          represented to HCCI would be used to pay vendors and
                                                          subcontractors. . . “

                                                          Ex 34 Amended Demand, para. 15.
                                                          FRAUD

“SECOND, Royce repeatedly represented to Phillip,         “In multiple instances described above, Respondents
Michael, Shawn and Jason, that he would pay a             made material representations to Claimants which were
promissory note and repay a line of credit, and in        false and either known to be false or made recklessly,
reliance thereto, they agreed to allow the family owned   as a positive assertion, without knowledge of its truth.
and controlled business, to extend credit to Royce.       Respondents made the representations with the intent
(Para. 2(e ).)                                            that the Claimants act on them, and Claimants relied on
                                                          the representations to their detriment.”
“The representations of Royce were false, made with        Ex. 34 Demand, Para 38.
the intention that the family members rely on them, and
the family members relied on them to their damage and     “Royce and Silvia . . . diverted the funds to pay off
detriment.” Para. 2.g.                                    other debts. . . Royce and Silvia Hassell have taken
                                                          from HCCI, in virtually every way conceivable, much
                                                          to the detriment of HCCI, its stockholders, employees
“The representations of Royce were false, made with       and families.”
the intention that the family members rely on them, and
the family members relied on them to their damage and     Ex. 34, Demand, para. 36.
detriment.” (2.g)
                                                          “Claimants would rely on these false and/or reckless
                                                          statements representations to their detriment by
Royce fraudulently induced his family, by lying to Phil   allowing the R. Hassell entities to draw down on the
and causing him to sign, under false representation as    line of credit and as a result would sustain millions of
to its real purpose, a joint venture agreement. (2.f)     dollars in damages . . . “

                                                          Ex. 34, Amended Demand, para. 15.


Additionally, Royce induced the family members to         In January of 2009, Royce Hassell and R. Hassell
agree to extend and provide bonding capacity to           Builders, would begin work on the Wayne Gray . .
Royce’s business, by providing false financial            .project procured under HCCI’s name and surety
information about his financial position. (2.f)           relationship. . .. It was not long thereafter that HCCI
                                                          would start receiving a large number of lien notices. . .
                                                          [in] October 2010, when Royce Hassell and Silvia
“Royce lied about and intentionally failed to disclose    Hassell finally admitted they were having cash flow
(i) the use of borrowed funds (ii) liens filed on         issues. . .
construction project for which he was borrowing
      Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 62 of 102



 money (iii) the solvency of his companies (iv) the fact   Ex. 34, Demand, para. 11.
 that he was under “funds control” and (v_ the fact that
 bonding companies had rejected him (vi) his affiliation
 with HCCI (viii) his forgery of Phil’s signature on
 documents (viii) the validity of liens which he
 voluntarily gave on hiss properties. (Para. 2f)


 The improper use of the joint venture agreement           “Royce Hassell would hatch the idea of entering into a
 caused significant damages to the family members.         joint venture agreement – he would represent that this
 (2.f)                                                     was for insurance purposes only, and it would him to
                                                           be insured through HCCI’s insurance carrier. . . .

                                                           Ex. 34 Amended Demand Para. 25.




        4.       Plaintiffs can demonstrate no good cause to depose Royce Hassell on matters over

which he has already been extensively interrogated by HCCI and about which he has testified

frequently in multiple forums.

        5.       Under the TCPA, the Court “may allow specified and limited discovery relevant to

the motion,” but only upon a showing of good cause. See., e.g., Tex. Civ. Prac. & Rem. Code

27.006(b); see also Combined Law Enforcement Ass’ns of Tex. V. Sheffield, No. 03-13-001-5-CV,

2014 WL 411672, *10 (Tex. App.-Austin, Jan.31, 2014)(“These provisions can curtail potentially

costly discovery in a possibly meritless case, thus serving the TCPA’s goal of keeping litigation

from being used to chill the exercise of constitutional rights, but can permit discovery upon a

showing of good cause.”).           In determining whether dismissal is warranted, “the court shall

consider the pleadings and supporting affidavits stating that the facts on which the liability or

defense is based.” Id.

        6.       Allowing Royce Hassell’s deposition would wholly defeat the underlying purpose

of the TCPA, i.e., to dispose of meritless cases before the commencement of costly and time-
     Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 63 of 102




consuming discovery. Accordingly, Defendant respectfully requests that the Court deny Plaintiffs’

Motion for discovery.



                                            Respectfully submitted,

                                            /s/ Silvia T. Hassell__________
                                            Silvia T. Hassell
                                            Texas Bar No. 09205200
                                            sehassell@aol.com
                                            12807 Haynes Street, Bldg. C
                                            Houston, Texas 77066
                                            Tel. 713-665-1812
                                            Fax. 713-665-0369

                                            Attorney for Royce Hassell


                                     Certificate of Service
       By my signature above I certify that counsel of record are being served with a copy of the
foregoing document by Texas E-file and serve on the 14th day of June, 2018.
     Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 64 of 102                              6/15/2018 9:58 AM
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                 Envelope No. 25316414
                                                                                                        By: janel gutierrez
                                                                                                Filed: 6/15/2018 9:58 AM



                                      CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO., INC.,              §              IN THE DISTRICT COURT OF
     Plaintiff                               §
                                             §
v.                                           §              HARRIS COUNTY, TEXAS
                                             §
ROYCE AND SILVIA HASSELL,                    §
        Defendants                           §              113th JUDICIAL DISTRICT


                   REPLY TO THE RESPONSE OF PLAINTIFFS
              TO ROYCE HASSELL’S ANTI-SLAPP MOTION TO DISMISS

TO THE HONORABLE JUDGE OF SAID COURT:
        Royce Hassell (herein “Defendant”), the subject of newly asserted claims of Counter-

Plaintiffs Phillip Hassell, Jason Hassell, Shawn Hassell Potts, and Michael Hassell (herein

“Plaintiffs”), makes this reply to the response of Plaintiffs to Defendants’ Anti-Slapp Motion to

Dismiss:

                       PLAINTIFFS DO NOT ALLEGE CLAIMS
                  “ON THE SAME THEORY AS ADVANCED BY ROYCE”

        1.      The Plaintiffs have not alleged claims “on the same theory as advanced by Royce,”

as Plaintiffs argue in their response.

        2.      This suit began when Hassell Construction Co., Inc. (“HCCI”), as controlled by

Royce Hassell’s siblings, asserted claims purportedly on behalf of HCCI that Royce Hassell has

no ownership interest in HCCI. No arbitration agreement exists regarding the issue of ownership

and the matter was not the subject of the arbitration such that doors were neither opened or closed

on that subject in the arbitration.

        3.      In return, Royce Hassell has asserted claims in this case that he is an owner of

HCCI, that he is an equal co-beneficiary of the JCH Irrevocable Trust with his Siblings, and that

the Siblings are wrongfully denying him his equal share of HCCI and the JCH Trust through fraud.
     Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 65 of 102




       4.      Now the Siblings have initiated a new suit, which is the subject of Defendants’

Motion to Dismiss, purportedly as a counterclaim. The new suit asserts old claims which have

already been arbitrated and reduced to a Final Judgment in proceedings where the Siblings, who

are in privity with HCCI, were virtually if not actually represented. In this new suit, the Siblings

again make the claims that Royce Hassell has failed to repay loans to HCCI which the Siblings

claim they authorized HCCI to make to him because they trusted him as their fiduciary. They also

claim, again, that the Hassell 2012 Joint Venture partnership of which HCCI and the R. Hassell

companies were partners, was fraudulently induced by Royce Hassell. These claims are the subject

of Royce Hassell’s Anti-Slapp Motion to Dismiss.1

       5.      In the middle of this dispute are attorneys, who while claiming to be loyal to a

family corporation, HCCI, are loyal to others including a select group of owners of the company,

the Siblings. Those same attorneys “represented” HCCI in the arbitration, and now claim to be

“representing” HCCI in this case- when in fact they are seeking a do-over of the arbitration under

the guise of a “counter-claim” for selected HCCI owners.

         THE ARBITRATION DETERMINED THE LOANS AND THE PARTNERSHIP
                       BUT NOT THE STOCK OWNERSHIP

       6.      Plaintiffs’ arguments would turn Linegar v. DLA Piper LLP, 45 S.W. 3d 276 (Tex.

2016), on its head. In Linegar, a shareholder who provided a loan to the corporation from his self-

directed retirement account had standing to sue the corporation’s lawyers when the corporation

went bankrupt and the shareholder learned the lawyers had failed to file a UCC-1 financing

statement which would have secured the loan.       Id. at 382. Thus, he “had standing to sue the




1
 Defendant further supports its Anti-Slapp Motion to Dismiss with the affidavit of Royce Hassell
attached as Exhibit 1, and the declaration of Silvia Hassell proving up documents which is
Exhibit 2 to this Reply
     Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 66 of 102




corporation’s law firm for malpractice for assuring the stockholder that the loan would be secured”

when the corporation later went bankrupt. In re SBMC HealthCare, LLC, Civil Action 16-2947

       7.      In this case neither HCCI nor the shareholders have been damaged by non-

repayment of loans by Royce Hassell, because the arbitrators offset the loans with interest against

profits owed to Royce Hassell’s companies. Nor have the Siblings been damaged because of a

partnership which the arbitrators found was profitable. More importantly, Plaintiffs cannot

demonstrate a “confidential relationship” with Royce Hassell because they did not trust him.

       8.      By this suit, Plaintiffs are seeking to punish Royce Hassell for petitioning to enforce

a judgment he won in arbitration. Plaintiffs suit to re-litigate issues which have already been

decided by Final Judgment is a collateral attack on that judgment and should be dismissed.

       9.      Defendants respectfully prays that the Court grant Royce Hassell’s Anti-Slapp

Motion to Dismiss.




                                              Respectfully submitted,

                                              /s/ Silvia T. Hassell__________
                                              Silvia T. Hassell
                                              Texas Bar No. 09205200
                                              sehassell@aol.com
                                              12807 Haynes Street, Bldg. C
                                              Houston, Texas 77066
                                              Tel. 713-665-1812
                                              Fax. 713-665-0369

                                              Attorney for Royce Hassell


                                      Certificate of Service
       By my signature above I certify that counsel of record are being served with a copy of the
foregoing document by Texas E-file and serve on the 15th day of June, 2018.
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 67 of 102
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 68 of 102




                  Attachment 1
     Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 69 of 102




                                     CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO., INC.,                §               IN THE DISTRICT COURT OF
     Plaintiff                                 §
                                               §
v.                                             §               HARRIS COUNTY, TEXAS
                                               §
ROYCE AND SILVIA HASSELL,                      §
       Defendants                              §               113th JUDICIAL DISTRICT




STATE OF TEXAS         §

COUNTY OF HARRIS       §




                                   AFFIDAVIT OF ROYCE J. HASSELL




       Before me, the undersigned notary, on this day personally appeared Royce J. Hassell, the affiant,

a person whose identity is known to me who, after being duly sworn by me, upon oath stated:


       1. My name is Royce Hassell. I am a Defendant and Third-Party Plaintiff in this case. I am over
          the age of 21 years and am fully competent to make this Affidavit. The facts contained in this
          affidavit are within my personal knowledge and are true and correct.

       2. I am a defendant and counter-plaintiff in the above-styled and numbered cause. As part of
          my involvement in litigation which has spanned the last four years, I have received and
          reviewed correspondence, pleadings and discovery responses related to the cases involving
          Hassell Construction Co., Inc. I have personal knowledge of and am personally familiar with
          the documents identified herein.

       3. I have read and am familiar with “Royce Hassell’s Anti-Slapp Motion to Dismiss” and its
          supporting exhibits filed on May 21, 2018, in this case.

       4. I have personal knowledge regarding Exhibits 7, 15, 20, 25 and 43 to the Motion to Dismiss as
          follows:
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 70 of 102



 EXHIBIT 7 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of
 an August 2012 letter handed to me by my brother Phillip in August of 2012, first
 proposing a partnership between HCCI and the R. Hassell Companies which eventually
 became the Hassell 2012 Joint Venture.

 EXHIBIT 15 to Royce Hassell’s Anti-Slapp Motion to Dismiss, are true and correct copies
 of emails which I received in June of 2013, which were forwarded to me by my brother
 Philip Hassell of communications between himself and his wife, Rosalyn Hassell, who is
 the attorney-in-fact for the surety of the Springwoods Project, Liberty Mutual.

 EXHIBIT 20 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of
 a March 26, 2013, letter signed by my brother Phillip Hassell and me, which we sent to
 our attorney, Pascal Piazza, informing him that Coats Rose had a conflict of interest with
 HCCI and the R. Hassell Companies because we had jointly consulted with the law firm as
 a family in January of 2012, at which time we confided in them confidential information
 about our companies and our family circumstances. At the time of this letter my brother
 personally expressed to me his concerns about confidential communications made to
 Coats Rose about our family and companies staying confidential.

 EXHIBIT 25 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of
 an email exchange between CommunityBank and myself dated May 10, 2017, after
 CommunityBank admitted to me they had given my private banking information to my
 siblings at Hassell Construction Company, Inc. at their request and without my permission
 in August of 2011.

 Exhibit 43 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of a
 g-mail exchange ending January 7, 2016, in which I exchanged correspondence with Harris
 County Improvement District No. 18 related to my Texas Pubic Information Act requests
 to Harris County Improvement District No. 18 related to Richard Rose’s involvement in
 HCCI’s case against the District.



 5. Additionally, I have personal knowledge that the events and facts described and set out in
    paragraphs 10-14; 16-30; the second part of paragraph 31; 32-35; 38-45; 71; 74-76; 85; 90;
    106-108; 118-122 and 12-126; 129; and 136 of the Motion to Dismiss are true and correct.

 6. My knowledge of paragraph 15 of the Motion to Dismiss is from information obtained in the
    Texas Comptroller’s Office public website.
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 71 of 102



 7. My knowledge of the first part of paragraph 31 of the Motion to Dismiss is from information
    filed in court records in Travis County, Texas.

 8. My knowledge of the events described in paragraph 36 -37 of the Motion to Dismiss comes
    from documents obtained through a Texas Open Records Act request.

 9. As a result of the outcome of the arbitration I owe no monies to Hassell Construction
    Company, Inc., rather Hassell Construction Company, Inc. owes my companies over $1.2
    million dollars.

 10. Hassell Construction Company, Inc. is controlled by Michael Hassell, Phillip Hassell, Shawn
     Hassell Potts and Jason Hassell. The facts which I discovered over the last four years show
     that rather than trusting me, my Siblings had a plan to take Hassell Construction Company,
     Inc. for themselves to my exclusion.

 11. The Hassell 2012 Joint Venture was Phillip Hassell’s idea as he represented to me of a way of
     maximizing profits on projects by combining my companies’ personnel, experience,
     equipment, offices and accounting, with that of Hassell Construction Company, Inc. If Philip
     Hassell intended the partnership to be a fake, then he was lying to me and not the other way
     around.


 12. At no time since 1991 have I had signature authority on HCCI bank accounts, nor was in control
     of the partnership accounting of the Hassell 2012 Joint Venture which was maintained on
     HCCI’s books.

 13. At a time when I was gravely ill, I trusted my siblings and they violated that trust. I did not
     breach any fiduciary duties to Hassell Construction Company, Inc. and had no fiduciary duty
     to my siblings who had far superior knowledge and control of the events going on behind my
     back of which I was not aware.

 14. From the time my siblings locked me out of Hassell Construction Company, Inc. in July of 2013,
     we have not spoken to each other, except as opposing litigants and/or through attorneys,
     since then.
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 72 of 102
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 73 of 102




                  Attachment 2
      Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 74 of 102




                                           CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO., INC.,                       §                 IN THE DISTRICT COURT OF
     Plaintiff                                        §
                                                      §
v.                                                    §                 HARRIS COUNTY, TEXAS
                                                      §
ROYCE AND SILVIA HASSELL,                             §
         Defendants                                   §                 113th JUDICIAL DISTRICT


                                       DECLARATION OF SILVIA HASSELL



         My name is Silvia Hassell. I am over the age of 21 years and am fully competent to make this

Declaration.


         I am a licensed attorney in the State of Texas in good standing and have been since 1982.


         I am counsel for Royce Hassell in the above-styled and numbered cause as well as a Defendant.

As part of my duties as counsel, I prepare, serve, receive, and record pleadings and discovery on the

parties herein and maintain those records. My position as counsel requires that I have personal

knowledge of and be personally familiar with all pleading, discovery, and events related to the case. All

information contained in this declaration it true and correct, and based on both my personal knowledge

and my role as counsel of record for Royce Hassell.


         This declaration refers to and pertains to the Exhibits attached to “Royce Hassell’s Anti-Slapp

Motion to Dismiss” filed on May 21, 2018, in this case.


EXHIBIT 1 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of the Arbitration
Award in favor of Royce Hassell’s companies in Arbitration Case No. 0000-3178; Hassell Construction
Company, Inc., et al v. R. Hassell Holding Co., Inc. et al.

EXHIBIT 2 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of the “Final
Judgment Confirming Arbitration Award”, dated March 26, 2018, in Cause No. 2013-61995; R. Hassell &
Co., Inc., et al v. Hassell Construction Co., Inc., et al in the 61st Judicial District Court of Harris County, Texas.
      Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 75 of 102



EXHIBIT 3 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of “Plaintiffs’ Motion
to Strike Plea in Intervention” filed of record by R. Hassell & Company, Inc. moving to strike the plea in
intervention of Michael Hassell, Phillip Hassell, Shawn Hassell Potts, and Jason Hassell on February 27, in
Cause No. 2013-61995; R. Hassell & Co., Inc., et al v. Hassell Construction Co., Inc., et al, in the 125th Judicial
District Court of Harris County, Texas.

EXHIBIT 4 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of “Order Granting
Plaintiffs’ Motion to Strike Pleading in Intervention” signed on March 16 2018, by the Honorable
Fredericka Phillips, Judge of the 61st Judicial District Court of Harris County, Texas, and entered of record
in Cause No. 2013-61995; R. Hassell & Co., Inc., et al v. Hassell Construction Co., Inc., et al, in the 61st
Judicial District Court of Harris County, Texas.



EXHIBIT 5 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of a Memorandum
Opinion of United States Bankruptcy Judge Marvin Isgur entered on May 11, 2015, in Case No. 15-30781;
In re: Hassell 2012 Joint Venture and Springwoods Joint Venture, in the United States Bankruptcy Court
for the Southern District of Texas, Houston Division.



EXHIBIT 6 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of a transcript of an
Emergency Motion Hearing (Telephonic Conference), of May 9, 2018, in Case No. 18-31189-H1-7; and
Case No. 18-03042-HI-ADV, In re Hassell 2012 Joint Venture, in the United States Bankruptcy Court for the
Southern District of Texas, Houston Division.

EXHIBIT 8 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy a document produced
by HCCI in the bankruptcy litigation as HCCI Parties 042378 which purports to be an e-mail between Shawn
Hassell Potts and Phillip Hassell dated June 28, 2012, regarding Coats Rose.

EXHIBIT 9 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of “Defendants’
Privilege Log” of Coats Rose prepared by or on behalf of Coats Rose and filed of record in Cause No. 2015-
29275; R. Hassell Holding Company, Inc., et al v. Coats Rose Ryman & Lee, et al; in the 234th Judicial District
Court of Harris County, Texas.

EXHIBIT 10 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of “Plaintiff’s
Original Petition” filed of record by HCCI in Cause No. 2012-42981; Hassell Construction Co., Inc. v.
Springwoods Realty Co., et al, In the 333rd Judicial District Court of Harris County, Texas.

EXHIBIT 11 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of a document
produced by Harris County Improvement District 18 in response to a Texas Open Records Act request
which purports to be a redacted email dated 2/1/2013 exchange of February 21, 2013, involving Richard
Rose of Coats Rose which was filed of record in Cause No. 2015-29275; R. Hassell Holding Company, Inc.,
et al v. Coats Rose Ryman & Lee, et al, In the 234th Judicial District Court of Harris County, Texas.



EXHIBIT 12 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of a document
produced by Harris County Improvement District 18 in response to a Texas Open Records Act request
      Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 76 of 102



which purports to be a redacted email to Richard Rose of Coats Rose dated 7/03/2012, which was filed of
record in Cause No. 2015-29275; R. Hassell Holding Company, Inc., et al v. Coats Rose Ryman & Lee, et al,
In the 234th Judicial District Court of Harris County, Texas.

EXHIBIT 13 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of a document
produced by Liberty Mutual in response to a document subpoena in the bankruptcy litigation bates
stamped as LIBERTY 000037 which purports to be an email dated September 20, 2013, from Phillip Hassell
appointing Coats Rose as HCCI’s corporate counsel

EXHIBIT 14 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of Hassell
Construction Company, Inc. audit confirmation requests dated August 15, 2012, which were introduced
and filed of record in as evidence during Royce Hassell’s testimony in the bankruptcy hearing of March
25, 2015 and also as RH6707 and filed of record in Case 15-30781, In re Hassell 2012 Joint Venture and
Springwoods Joint Venture, in the United States Bankruptcy Court for the Southern District of Texas,
Houston, Division.

EXHIBIT 16 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of an email
forwarded to me by my co-counsel, Robert Kruckemeyer, which was filed of record in Cause No. 2013-
61995; R. Hassell & Co., Inc., et al, v. Hassell Construction Company, Inc., in the 125th Judicial District Court
of Harris County, Texas, consisting of an e-mail he received from Patrick Gaas of Coats Rose dated
November 18, 2013.

EXHIBIT 17 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of Hassell
Construction Company, Inc. and Hassell Management, Inc’s “Defendants’ Reply to Plaintiffs’ Response
Regarding Plaintiffs’ Motion to Substitute Counsel” which was filed of record on January 24, 2014, in Cause
No. 2013-61995; R. Hassell & Co., Inc., et al v. Hassell Construction Co., Inc., et al, in the 125th Judicial
District Court of Harris County, Texas

EXHIBIT 18 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of an email letter I
received on July 17, 2014, from Coats Rose Director David Lynch, just prior to the second, July 21, 2014,
mediation in the Springwoods lawsuit asserting in part “Royce Hassell do[es] not possess any authority to
speak for Hassell Construction Company, Inc” which was filed of record in Cause No. 2015-29275, R.
Hassell Holding Company, Inc., et al v. Coats Rose Ryman and Lee, et al; In the 234th Judicial District Court
of Harris County, Texas.

EXHIBIT 19 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of the “Order
Granting Motion for Leave to Designate Responsible Third-Party [Bogdan Rentea]” dated August 18, 2017,
entered in the malpractice lawsuit he filed for HCCI against Pascal Piazza and Silvia Hassell in Cause No.
2017-00535, Hassell Construction Co., Inc. v. Pascal Piazza and Silvia Hassell, in the 152nd Judicial District
Court of Harris County, Texas.

EXHIBIT 21 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of a May 21, 2013,
email and attachments is a letter Pascal Piazza forwarded to me which he received from Coats Rose
Director David Lynch, purportedly responding to the March 26 2013, objections to Coats Rose’s conflicts
expressed by Royce Hassell and Phillip Hassell on behalf of Hassell Construction Co., Inc. and the R. Hassell
Companies, which has been filed of record in Cause No. 2013-61995; R. Hassell & Co., Inc. v. Hassell
Construction Co., Inc., In the 125th Judicial District Court of Harris County, Texas.
      Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 77 of 102



EXHIBIT 22 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of a September 23,
2013, letter forwarded to me from Pascal Piazza wherein Phillip Hassell purports to rescind his signature
on the March 26, 2013, letter to Pascal Piazza, which has been filed of record in Cause No. 2013-61995;
R. Hassell & Co., Inc., et al v. Hassell Construction Co., Inc., et al; In the 125th Judicial District Court of Harris
County, Texas.

EXHIBIT 23 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of a correspondence
forwarded to me which purports to include a fee agreement between HCCI and Coats Rose dated February
24, 2012, signed by Phillip Hassell wherein Hassell Construction retained Coats Rose to “evaluate potential
defensive strategies related to transactions of matters involving R. Hassell Builders, R. Hassell & Company,
and Royce and Silvia Hassell which has been filed of record in Cause No. 2012-61995; R. Hassell & Co., Inc.,
et al v. Hassell Construction Co., Inc., et al, In the 125th Judicial District Court of Harris County, Texas.

EXHIBIT 24 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of
“Defendants’/Third-Party Defendants’ Motion to Consolidate” filed of record on August 14, 2014, in Cause
No. 2013-61995, R. Hassell & Co., Inc. v. Hassell Construction Co., Inc., in the 125th Judicial District Court
of Harris County, Texas, asserting, in part, that claims and parties should be consolidated into the case
under the single action rule.

EXHIBIT 26 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of an affidavit singed
by Phillip Hassell dated October 6, 2014, filed of record in the American Arbitration Association Case No.
01-14-0000-3178 by Coats Rose as counsel for Hassell Construction Co., Inc., Hassell Management and
Shawn Hassell Potts, asserting, in part, that Hassell Construction Co., Inc. had been adverse to Royce and
Silvia Hassell and the R. Hassell companies at all times from January of 2012, forward.

Exhibit 27 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of a “Verified Answer
of Hassell Construction Company, Inc. to the Petition in Intervention” signed by Phillip Hassell and filed of
record on October 1, 2014, in Cause No. 2012-42981; Hassell Construction Co., Inc. v. Springwoods Realty
Company, in the 333rd Judicial District Court of Harris County, Texas, asserting, in part, that Hassell
Construction Co., Inc. had not been partners with the R. Hassell companies “at any time.”

Exhibit 28 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of Bogdan Rentea’s
“Plaintiffs’ Notice of Non-Suit” filed of record on October 3, 2016, in Cause No. 2012-42981; Hassell
Construction Co., Inc. v. Springwoods Realty Company, et al, in the 333rd Judicial District Court of Harris
County, Texas, dismissing Harris County Improvement District 18 and Springwoods Realty from a lawsuit
which had been filed more than four years previously by Hassell Construction Co., Inc. as directed by Royce
Hassell.

Exhibit 29 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of HCCI’s
“Defendant’s Response in Opposition to Various Motions for Reconsideration, Request for an Evidentiary
and In Camera Hearing, and Extensions of time Filed on March 19, 2014” filed of record on March 26,
2014, in Cause No. 2013-619995; R. Hassell & Co., Inc., et al v. Hassell Construction Co., Inc, et al.; in the
125th Judicial District Court of Harris County, Texas asserting, in part, “all issues that relate to the
construction and application of the contract, including the construction of letters that the Plaintiffs now
contend are evidence of the existence of additional and distinct oral contracts concerning the parties’
continuing business relationship are questions for the arbitrators to decide.” (pg. 3)
      Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 78 of 102



Exhibit 30 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of an official
transcript of March 25, 2015, proceedings Document 48, filed of record in United States Bankruptcy Court
Case 15-30781, In re Hassell 2012 Joint Venture and Springwoods Joint Venture, which includes the sworn
testimony of Royce Hassell.

Exhibit 31 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of the first page of
“Claimants Post Hearing Brief” filed of record in American Arbitration Association Case No. 01-14-0000-
3178 wherein attorneys for Hassell Construction Co., Inc. and Hassell Management Services, LLC, including
Bogdan Rentea, identify and describe the parties to the arbitration as “Claimants James C. Hassell (“JCH”)
and Hassell Construction Company, Inc. (“HCCI”). Counter-Respondents are Hassell Management Services,
LLC ((“HMS”), Shawn Potts, James C. Hassell and HCCI. Because Respondent Royce Hassell has brought a
derivative claim on behalf of HCCI’s and HMS’ officers and directors, putative Counter-Respondents are
also those officers and directors, i.e., Phillip Hassell and Michael Hassell.”

Exhibit 32 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of an “Order Granting
Defendants/Third Party Defendants’ Motion to Consolidate” entered on November 17, 2014, in Cause No.
2013-61995, R. Hassell & Company, Inc., et al v. Hassell Construction Co., Inc., et al; in the 125th Judicial
District Court of Harris County, Texas.

Exhibit 33 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of an “Order of
Recusal and Transfer” entered on March 9, 2018, in Cause No. 2013-61995; R. Hassell & Co., Inc. v. Hassell
Construction Co., Inc., transferring the case to the 61st Judicial District Court of Harris County, Texas.

Exhibit 34 to Royce Hassell’s Anti-Slapp Motion to Dismiss, are true and correct copies of the arbitration
demands drafted by Coats Rose and Bogdan Rentea and filed of record in American Arbitration Association
Case No. 01-14-0000-3178 beginning on May 2, 2014, which was consolidated with matters compelled to
arbitration in Cause No. 2013-61995; R. Hassell & Co., Inc., et al v. Hassell Construction, Co., Inc., et al; In
the 125th Judicial District Court of Harris County, Texas, as consolidated.

Exhibit 35 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of “Claimants’
Motion to Join Additional Parties” filed by Bogdan Rentea of record in American Arbitration Association
Case No. 01-14-0000-3178 on behalf of HCCI on November 16, 2016, stating joinder of R. Hassell
Properties “is necessary, if not indispensable, in order to give an ultimate Award in favor of Claimants, full
relief against all members of the Hassell 2012 JV” and asserting multiple additional parties may be added
to the case.

Exhibit 36 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of an agreement
proposed by Coats Rose and Bogdan Rentea and emailed to my co-counsel, Leonard H. Simon during
hearings held December 15 and 16, 2016, in American Arbitration Association Case No. 01-14-0000-3178,
which Mr. Simon forwarded to me.

Exhibit 37 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of “Defendants’
Motion to Compel Arbitration and Abatement Pending Arbitration” filed of record by Hassell Construction
Co., Inc. and Hassell Management Services, LLC in Cause No. 2013-61995; R. Hassell & Co., Inc., et al v.
Hassell Construction Co., Inc. and Hassell Management Services, LLC, in the 125th Judicial District Court of
Harris County, Texas.
      Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 79 of 102



Exhibit 38 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of a public records I
obtained from the Texas Comptroller’s website regarding MDPG Holdings, I, LLC which shows it to be an
entity registered in 2007, whose members are Micky Das and Patrick Gaas, and with a registered agent of
Patrick Gaas, at Coats Rose 3 E. Greenway Plaza, Ste. 2000, Houston, Texas 77046.

Exhibit 39 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of an October 30,
2013, letter from Patrick Gaas of Coats Rose forwarded to me by my co-counsel Robert J. Kruckemeyer
pertaining to Cause No. 2013-61995; R. Hassell & Co., Inc., et al v. Hassell Construction Co., Inc., et al,
asserting “It is regrettable that there are no funds available to distribute the joint venture members” as
well as additional documents and correspondence received by me pertaining to the lien asserted by Coats
Rose on the Stellar project.

Exhibit 40 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of Bogdan Rentea’s
privilege log served on me by Mr. Rentea in Cause No. 2017-00535; Hassell Construction Co., Inc. v. Pascal
Piazza and Silvia Hassell; In the 152 Judicial District Court of Harris County, Texas.

Exhibit 41 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of a “Local
Government Officer Conflicts Disclosure Statement” filed of record in Cause No. 2015-29275; R. Hassell
Holding Co., Inc., et al v. Coats Rose, et al; In the 234th Judicial District Court of Harris County, Texas; signed
by Richard Rose on September 30, 2013, which states “Hassell Construction Co., Inc., or a related company
or entity, has retained Coats Rose PC as legal counsel. I am a shareholder/director of Coats Rose PC. I am
not involved in the representation of Hassell Construction Co., Inc. or any related company or entity, and
have no knowledge of such representation.”

Exhibit 42 is a true and correct copy of a settlement proposed made by Coats Rose in November of 2013
to settle all matters in contention between the Hassells which included a term “forget conflicts” which
had been claimed against Coats Rose in connection with Cause No. 2013-61995; R. Hassell & Co., Inc., et
al v. Hassell Construction Co., Inc., et al, In the 125th Judicial District Court of Harris County, Texas.

Exhibit 44 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of an email received
by me from Heather Asselin addressed to various persons dated January 14, 2015, pertaining to American
Arbitration Association Case No. 01-14-0000-3178 advising “Coats Rose will be representing Phil, Shawn
and Michael Hassell.”

Exhibit 45 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of Phillip Hassell’s
December 20, 2013, verification on behalf of Hassell Construction Co., Inc. of the “Motion to Compel
Arbitration and Abatement Pending Arbitration” filed of record in Cause No. 2013-61995; R. Hassell & Co.,
Inc., et al v. Hassell Construction Co., Inc., et al

Exhibit 46 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of “Defendants’
Reply to Plaintiffs’ Response to Motion to Compel Arbitration and Abatement Pending Arbitration” filed
of record on January 24, 2014, in Cause No. 2013-61995, which attaches the Verification of Phillip Hassell
dated January 23, 2014, on behalf of Hassell Management Services LLC. verifying that al claims “arise
directly out of the JVA, and fit squarely within the scope of the arbitration provision contained in the JVA
between Plaintiffs and Defendants.” (para. 11).

Exhibit 47 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of pages from Hassell
Construction Co., Inc.’s Audited Financials produced in Case No. 15-30781; In re: Hassell 2012 Joint
      Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 80 of 102



Venture and Springwoods Joint Venture, in the United States Bankruptcy Court for the Southern District
of Texas, Houston Division.

Exhibit 48 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of a document
produced by Richard Rose at his deposition, identified by him and marked as Exhibit 15 to his deposition
in Cause No. 2015-29275; R. Hassell Holding Company, Inc., et al v. Coats Rose, et al; In the 234th Judicial
District Court of Harris County, Texas.

Exhibit 49 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy (with redactions
which I added deleting the names of the arbitrators) of an email I received from the American Arbitration
Association pertaining to American Arbitration Association Case No. 01-14-0000-3178 on November 13,
2016, removing one of the arbitrators for evident partiality.

Exhibit 50 to Royce Hassell’s Anti-Slapp Motion to Dismiss, is a true and correct copy of a “Partial Summary
Judgment” signed by the Honorable Daryl L. Moore on September 5, 2017, and entered in Cause No. 206-
84811, Hassell Construction Co., Inc., v. Springwoods Realty Company, In the 333rd Judicial District Court
of Harris County, Texas, dismissing Hassell Construction Co., Inc.’s claims against the Springwoods
defendants WITH PREJUDICE except for a single invoice dated December 28, 2012.



          In addition to the foregoing I also attach and identify the following affidavits of Royce J. Hassell
filed in other cases:

         Affidavit of Royce Hassell dated October 14, 2014, filed of record in Cause No. 2012-42981; Hassell
Construction Co., Inc. v Springwoods Realty, Inc. and Harris County Improvement District, et al, In the 333rd
Judicial District Court of Harris County, Texas. [Attachment 1];

        Affidavit of Royce Hassell dated January 18, 2016, filed of record in Cause No. 2015-29275; R.
Hassell Holding Co., Inc., et al v. Coats, Rose, Ryman & Lee, P.C., et al, In the 234th Judicial District Court of
Harris County, Texas. [Attachment 2].



        I declare under penalty of perjury that the foregoing is true and correct.

        Executed in Houston, Texas, on the 14th day of June 2018.




                                                             _Silvia T. Hassell_______________

                                                             SILVIA T. HASSELL
     Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 81 of 102                                6/15/2018 10:00 AM
                                                                                  Chris Daniel - District Clerk Harris County
                                                                                                    Envelope No. 25317136
                                                                                                           By: janel gutierrez
                                                                                                 Filed: 6/15/2018 10:00 AM

                                      Cause No. 2016-87708

HASSELL CONSTRUCTION COMPANY,                     §   IN THE DISTRICT COURT OF
INC.,                                             §
      Plaintiff                                   §
                                                  §
v.                                                §   HARRIS COUNTY, TEXAS
                                                  §
ROYCE HASSELL and                                 §
SILVIA HASSELL,                                   §
      Defendants                                  §     113TH JUDICIAL DISTRICT

              SUPPLEMENT TO THE ORIGINAL ANSWER, COUNTERCLAIM
                 AND THIRD-PARTY PETITION OF MICHAEL HASSELL
         NOW COMES MICHAEL HASSELL ("Michael") and would show the Court as follows:

         1.    Michael hereby incorporates, for all purposes, all matters asserted and set forth in

his Original Answer, Counterclaim and Third Party Petition ("original pleading"), filed on April 16,

2018.

         2.    Michael hereby supplements said original pleading as follows: to the extent not

made clear in his original pleading, Michael also asserts the claims set out in his original pleading

against Royce Hassell and the third parties, in his capacity as Trustee of the James C. Hassell

Intervivos Trust ("Trust").

         WHEREFORE, Michael Hassell prays that Third-Party Defendants be cited to appear and

answer herein and that, after trial, he be granted the damages, interest, attorney fees, and all other

and further relief to which he may show himself justly entitled, in his capacity as Trustee of the

Trust.

                                                      Respectfully Submitted,

                                                      RENTEA & ASSOCIATES
                                                      700 Lavaca, Suite 1400-2678
                                                      Austin, Texas 78701
                                                      (512) 472-6291
                                                      (512) 472-6278 Facsimile
                                                      brentea@rentealaw.com

                                                      By: /s/ Bogdan Rentea
     Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 82 of 102




                                                       Bogdan Rentea
                                                       State Bar No. 16781000
                                                     ATTORNEY FOR PLAINTIFF, and
                                                     PHILLIP, MICHAEL and JASON HASSELL
                                                     and SHAWN HASSELL POTTS


                                  CERTIFICATE OF SERVICE

    I hereby certify that on this 15th day of June, 2018, a true and correct copy of the foregoing
Supplement to the Original Answer, Counterclaim and Third-Party Petition of Michael Hassell,
was served on all opposing parties through their counsel of record via the Court's e-filing system.


                                                     /s/ Bogdan Rentea
                                                     Bogdan Rentea




                                                2
  Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 83 of 102                                 6/15/2018 11:09 AM
                                                                                Chris Daniel - District Clerk Harris County
                                                                                                  Envelope No. 25320738
                                                                                                         By: janel gutierrez
                                                                                               Filed: 6/15/2018 11:09 AM


Silvia T. Hassell
Attorney at Law
12807 Haynes St., Bldg. C
Houston, Texas 77066
Telephone 713-665-2442
Telecopier: 713-665-0369
sehassell@aol.com




June 15, 2018


Chris Daniel, District Clerk
Harris County, Texas
201 Caroline, Suite 420
Houston, Texas 77002
(Via e-file).

Re: Cause No. 2016-87708; Hassell Construction Co., Inc., et al v. Royce Hassell, et al; In the
113th Judicial District Court of Harris County, Texas.


Dear Mr. Daniel:

        Please find e-filed herewith Exhibit 42 to “Royce Hassell’s Anti-Slapp Motion to
Dismiss” filed May 19, 2018. Upon review it appears Exhibit 42 has not been uploaded into
the system although I had served opposing counsel with a copy on May 19 (see below copy
of email). I apologize for any inconvenience. If there is anything further I need to do, please
let me know.

        Thank you for your assistance and cooperation.

                                                        Very truly yours,

                                                        /s/ Silvia T. Hassell
                                                        Silvia T. Hassell
    Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 84 of 102




       From:    sehassell <sehassell@aol.com>
         To:    brentea <brentea@rentealaw.com>
     Subject:   Cause No. 2016-87708 (Part IV)
        Date:   Sat, May 19, 2018 6:13 pm
Attachments:    Exhibits 31-40 TCPA Motion to Dismiss.pdf (24633K)


Dear Mr. Rentea:

Attached are Exhibits 31-40 of Royce Hassell's TCPA Motion to Dismiss.

Silvia T. Hassell.




                                                            Very truly yours,

                                                            /s/ Silvia T. Hassell
                                                            Silvia T. Hassell




2
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 85 of 102




                      EXHIBIT
                        42
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 86 of 102
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 87 of 102
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 88 of 102




      blqt=$J*g:-t_T_



                                   trtrz-_
                                                                                      \
                                                                         ----\r----

                                                              .-.__. _____.r_,
                                                                      nW
                                                            -*-T_
   M{ffifrtsw;
Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 89 of 102




    i6.JulrrriJ tROnerGJcF;
   ----tr+-
     Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 90 of 102                           6/20/2018 4:18 PM
                                                                            Chris Daniel - District Clerk Harris County
                                                                                              Envelope No. 25436923
                                                                                                     By: janel gutierrez
                                                                                             Filed: 6/20/2018 4:18 PM

                              RENTEA & ASSOCIATES
                                __________________
                                 Attorneys At Law

                              700 Lavaca, Suite 1400-2678
                                 Austin, Texas 78701
                                                                       Bogdan Rentea*
Tel. (512) 472-6291                                  *Board Certified Administrative Law
Fax (512) 472-6278                                    Texas Board of Legal Specialization
Email: brentea@rentealaw.com


                                       June 20, 2018


The Honorable Michael Landrum
Judge, 113th Judicial District Court
Harris County, Texas

         Re:   Cause No. 2016-87708; Hassell Construction Company, Inc. et al
               v. Royce and Silvia Hassell

Dear Judge Landrum:

      Following the oral hearing on Royce Hassell's ("Royce") anti-SLAPP motion,
you directed the Counter-Plaintiffs1 to provide you with answers to the following
questions:

         1.    Do the Counter-plaintiffs have standing to seek general
               and exemplary damages from Royce, and/or his
               companies, as a result of the garnishments he attempted
               against HCCI's bank accounts?

         2.    If they do have standing, should their claim(s) in this
               regard be heard in this Court, or should they be transferred
               to the Court in which the wrongful garnishment action
               brought by HCCI is pending, i.e. the 61st Judicial District
               Court?

     1
         Counter-Plaintiffs are Phillip, Michael and Jason Hassell, and Shawn Hassell Potts, in
their individual capacities, and in their capacities as beneficiaries of the James C. Hassell
Intervivos Trust ("Trust"), and Michael Hassell, in his capacity as trustee of the Trust.
     Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 91 of 102




First, a short recap of the pending garnishment proceedings.2

          Royce's companies obtained a money judgment against HCCI on March 26,
      3
2018.

          The 1st garnishment application was filed on April 10, 2018.

       HCCI, as the debtor, filed a motion to vacate the garnishment on April 16,
2018, pointing out, inter alia, that the funds attempted to be garnished were subject
to a prior lien by the bank, and represented construction funds.

          Royce's companies filed a response to the motion on April 25, 2018.

      HCCI and James C. Hassell, (Royce's father) filed a claim for wrongful
garnishment on April 25, 2018.

       Royce's companies, undeterred by the knowledge that the bank was going to
call the note and apply over $1.4MM to an outstanding loan, filed a 2nd application
for writ of garnishment on May 4, 2018.

       The bank answered the first writ on May 7, 2018, confirming that it had
called the note and applied over $1.4MM towards the outstanding balance on the
note.

Second, Royce now disregards his own corporate form.

       On June 13, 2018, Royce, now represented by his wife and business partner,
Silvia Hassell, ("Silvia"), takes the new position that the judgment signed on March
26, 2018, was not only in favor of his companies, but for his individual benefit as
well, and that he, personally, had every right to seek garnishment of HCCI’s bank
accounts. See his Response to Motion to Disqualify Silvia, at paragraphs 2, 3, and 5.
The highlighted version of the response is attached hereto as Exhibit A.

      Royce, in essence, admits that there should be no separation between him and
his companies. He disregards his own corporate form.

     2
         The Court is requested to take judicial notice of the pleadings in cause numbers
2013-61995A and 2013-61995B.
     3
       The proceeding in which the judgment was obtained is for practical purposes over. Post
judgment motions have been ruled upon, and all that remains to be filed is a notice of appeal.
     Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 92 of 102




      Therefore, he should also be personally responsible for any damages caused
by a wrongful garnishment, as he admits that he should be treated as the garnishee.

Third, the various capacities of the Counter-Plaintiffs.

      This Court is aware that the Counter-Plaintiffs seek damages caused by
Royce's garnishment, in their individual capacities, as well as in their capacity as
beneficiaries of the trust.

       The Court is hereby being advised that the Counter-Plaintiffs, in their
individual capacity, with the exception of Jason, signed, as personal guarantors, the
surety bond obtained by HCCI for the various construction jobs it had in progress at
the time of the garnishment. See Guarantee attached as Exhibit B.

       Therefore, the Counter-Plaintiffs also bring their claims against Royce, in
their capacity as individual guarantors for HCCI's performance of the bonded
construction jobs.

The specific answers to the Court's questions.4

          1.   The Counter-Plaintiffs have standing to assert claims for
               wrongful garnishment, in both their individual capacities,
               and as beneficiaries of the Trust. The Trustee has standing
               to make a claim for damages to the Trust's assets.

      As individuals, they suffered damages due to Royce's garnishment, when the
bank applied funds earmarked for construction related expenses, to the HCCI note.
As guarantors of the construction projects, they became subject to liability for any
unpaid expenses.

      Royce knew that, and intended to harm them, by his garnishment, which he
knew would yield him ZERO dollars. He filed not one, but two applications for a
writ of garnishment, even after he was advised that construction finds were being
applied by the bank towards payment of a note.

        As beneficiaries, they have the right to pursue Royce for the recovery of lost
funds, which the garnishment insured would happen and which Royce intended for
it to happen.

      4
        This letter shall also serve as a supplement to the response of Counter-Plaintiffs to Royce's
anti-SLAPP motion.
     Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 93 of 102




      They should be allowed to show the harm suffered by them, not only as
beneficiaries of the Trust, but also as personal guarantors for the performance of
HCCI's construction projects.

The law is settled as to their rights as beneficiaries of the Trust.

       “Generally, only personal representatives and heirs have standing to
       sue for recovery of property on behalf of an estate. See, e.g., Fort
       Motor Co. v. Cammack, 999 S.W.2d 1, 4 (Tex.App.-Houston [14th
       Dist] 1998, pet. denied) (citing Shepherd v. Ledford, 962 S.W.2d 28, 31
       (Tex.1998)). Personal representatives and heirs have a justiciable
       interest in thee state property. Id. at 5. *4 If a beneficiary has an
       interest in estate property under a probated will, then the beneficiary
       has standing as an heir to sue for recovery of estate property. See,
       e.g., Jansen, 14 S.W.3d at 431-32 (residuary beneficiaries under will
       who were presently entitled to take property had standing to sue to set
       aside deed executed by decedent); Pike v. Crosby, 472 S.W.2d 588, 590
       (Tex.App.-Eastland 1971, no writ) (requiring plaintiffs to show that
       they were beneficiaries under a probated will to sue to cancel deeds
       executed by decedent). Successors in interest to such a beneficiary
       also have standing. See Jansen,14 S.W.3d at 433."

Houston v. Ludwick, 14-09-00600-CV, 2010 WL 4132215, at *3-4 (Tex. App.--
Houston [14th Dist.] Oct. 21, 2010, pet. denied).

       Here, the Trust at issue, is an irrevocable trust, that establishes and fixes the
rights of the siblings. Since the main asset of the trust is stock in HCCI, the
beneficiaries and the trustee have standing to maintain their claims.

       2.     Should the claim related to the garnishment be maintained in
              this case, or transferred to the 61st Judicial District court?

       In short, the claim(s) related to the garnishment should remain in this Court,
and the garnishment proceedings pending in the 61st Judicial District Court,
transferred to this Court.

      Such transfer would insure that all claims against all parties, are tried in one
Court, and there is no possibility of inconsistent results, or double recovery.
Further, judicial economy would be best served by such a transfer.

     No party to the garnishment action pending in the 61st Judicial District Court
would be inconvenienced or prejudiced by the transfer.
      Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 94 of 102




        Finally, the trier of fact would have the benefit of considering all claims by all
parties, in one proceeding, allowing for the most informed decision based on a
totality of circumstances.

                                      Conclusion

        Based on the foregoing, the Counter-Plaintiffs respectfully request that
Royce's anti-SLAPP motion be in all things denied, and that the garnishment
proceeding pending in the 61st Judicial District Court, be transferred to this Court
for all purposes.

                                                Respectfully submitted,

                                                /s/ Bogdan Rentea

                                                Bogdan Rentea


cc:    all counsel of record, via the Court's e-filing system.
      Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 95 of 102




                                       CAUSE NO. 2016-87708

HASSELL CONSTRUCTION CO., INC.,                  §                IN THE DISTRICT COURT OF
     Plaintiff                                   §
                                                 §
v.                                               §                HARRIS COUNTY, TEXAS
                                                 §
ROYCE AND SILVIA HASSELL,                        §
        Defendants                               §                113th JUDICIAL DISTRICT


                      ROYCE HASSELL’S RESPONSE TO DISQUALIFICATION MOTION
                       AGAINST SILVIA HASSELL AND REQUEST FOR SANCTIONS


TO THE HONORABLE JUDGE OF SAID COURT:

        Defendant/third-party plaintiff, Royce Hassell, by and through his undersigned attorney, Silvia

Hassell, asks that the motion to disqualify Silvia Hassell as attorney for Royce Hassell be denied. The

motion is brought by Royce Hassell’s family owned corporation, Hassell Construction Company, Inc.

(“HCCI”), and four of Royce Hassell’s siblings who are co-owners of HCCI with Royce Hassell, Michael

Hassell, Phillip Hassell, Shawn Hassell Potts and Jason Hassell (“the Siblings”). The motion to disqualify

should be denied because it is being used as a tactical weapon to needlessly increase the cost of litigation

and is not well grounded in fact or in law.


INTRODUCTION
        1.      Silvia Hassell and Royce Hassell have been married since 1978. Silvia Hassell is a licensed

attorney in Texas, State Bar No. 09205200, who has been licensed since 1982.

        2.      HCCI is a construction corporation which initiated this suit by filing an unverified

injunction demand against Royce Hassell to prevent him from asserting he is a shareholder of HCCI. Royce

Hassell is defending himself by asserting claims that denial of his shareholder status by HCCI’s controlling

owners is fraudulent. HCCI is controlled by the same four Siblings who recently jointly sued Royce Hassell

in this case in an attempt to punish him for exercising his constitutional rights pertaining to a judgment



                                                                     EXHIBIT A
         Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 96 of 102



which Royce Hassell has against HCCI. Royce Hassell has moved to dismiss the Siblings’ suit under the

Texas Anti-Slapp statute.

           3.       The arbitration award was confirmed in a Final Judgment on March 26, 2018, after a costly

arbitration before a panel of three Construction Industry arbitration specialists, in Cause No. 2013-61995;

R. Hassell & Co., Inc., et al v. Hassell Construction Co., Inc., et al, in the 61st Judicial District Court of Harris

County, Texas, in which Silvia Hassell was both a party and attorney along with Locke Lord.1 The award

stems from events in August of 2012, when Royce Hassell’s Siblings talked him into a partnership of

corporations between HCCI and his companies, but a year later they locked him out of the family

corporation and the partnership, taking all the projects and contracts with them leaving him without funds

to defend against their conduct and refusing to pay him his share of the profits.

           4.       Since 2013, Silvia Hassell has continuously been counsel for Royce Hassell regarding these

disputes. At times other attorneys have simultaneously represented Royce Hassell, including Locke Lord,

but that has proven to be extremely costly.

           5.       Because Royce Hassell’s family has tied up all his partnership funds; denied his ownership

interest in HCCI; and now refuses to pay him the judgment representing his share of the profits, it is simply

not financially possible for Royce Hassell to continue being represented by multiple attorneys in the same

case. Particularly since HCCI and the Siblings still refuse to release deeds of trust on Royce and Silvia

Hassell’s properties including their homestead, which the arbitrators declared null and void, Royce and

Silvia Hassell are actively being prevented from selling their properties or borrowing against the equity of

the properties to finance legal fees. Sadly, the deeds of trust were signed during a time Royce Hassell was

gravely ill and unable to recognize the true intentions of his siblings. As a result, substantial hardship is




1
    Exhibit “A,” Final Judgment.
      Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 97 of 102



actively being caused by HCCI and the Siblings who are knowingly seeking to increase the cost of the

litigation for tactical reasons.


THE MOTION TO DISQUALIFY SILVIA HASSELL IS GROUNDLESS AND BROUGHT IN BAD FAITH


        6.       Since 2013, Royce and Silvia Hassell have incurred hundreds of thousands of dollars in

outside attorneys’ fees and costs simply to attempt to regain what is rightfully theirs which has resulted

in further extreme hardship for them. Particularly since the siblings have vowed, as they say, to never pay

Royce Hassell “a dime” of the judgment, the hardship will continue.

        7.       HCCI and the Siblings are tactically using this motion to disqualify Silvia Hassell on grounds

that Silvia Hassell may be a witness; it is a fact that in the four years of litigation which precedes this case

not one party has called Silvia Hassell as a witness in any proceeding and HCCI has never even bothered

to take her deposition. Even in 2014, HCCI’s repeated efforts to disqualify her as a potential witness were

summarily rejected by the Honorable Kyle Carter, Judge of the 125th Judicial District Court of Harris

County, Texas, in Cause No. 2013-61995.2 Nothing has changed since 2013 to warrant the refiling of such

a motion.

        8.       In fact, the prejudice which would ensue from disqualification is much greater now given

that since 2013, Silvia Hassell has continuously represented Royce Hassell and their jointly owned

companies in multiple lawsuits and in the arbitration against HCCI as controlled by the Siblings, and she

has the most complete understanding of what has occurred in each of the cases from a legal perspective.

        9.       Moreover, this Court should be apprised that the motion to disqualify is being asserted

by attorney Bogdan Rentea who is, in fact, an important witness in this case as he appears to be the one

who provided HCCI with the legal opinion that Royce Hassell is not a shareholder, which is the basis of the




2
 Exhibit “B”, Defendants’ Objection and Response to Plaintiffs’ Motion to Substitute Counsel of 1/3/2014; Exhibit
“C”, Defendants’ Reply to Plaintiffs’ Response Regarding Plaintiffs’ Motion to Substitute Counsel of 1/24/2014.
     Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 98 of 102



suit he filed for HCCI seeking an injunction against Hassell petitioning derivatively for HCCI. See, below

email from Bogdan Rentea of December 20, 2016:


        From: Bogdan Rentea
        Sent: Tuesday, December 20, 2016 5:37 PM
        To: Leonard Simon <LSimon@pendergraftsimon.com>; 'Felicia Harris'
        <fharris@barrycongeharris.com>
        Subject: your client, Royce Hassell
        Importance: High

        Leonard and Felicia,

        Your client, Royce Hassell, has recently taken the position, that as a shareholder in
        HCCI, he has the right to bring derivative actions on behalf of HCCI.
        To date, he has filed such an action in a state district court against Springwoods, et
        al. He has also tried to assert derivative claims in the AAA proceeding. Additionally,
        he has made a demand, as a shareholder of HCCI, to see corporate documents.

        Based on my review of certain HCCI corporate documents, specifically, a Buy-Sell
        Agreement executed, inter alia, by Royce Hassell, he lost his shareholder status in
        September of 2013.

        Therefore, this is a demand that your client, Royce Hassell, immediately cease and
        desist from filing any derivative actions, from continue any derivative actions
        already filed, and from making any demands on HCCI as a shareholder.

        Time is of the essence.

        Thank you for your anticipated prompt response.


        Bogdan Rentea
        Rentea & Associates
        512.472.6291
        www.rentealaw.com

Board Certified Administrative Law
Texas Board of Legal Specialization


        10.     The continued assertion of claims that Royce Hassell is not an owner of HCCI is in bad

faith. Royce Hassell owns HCCI stock both directly and beneficially. Royce Hassell is an owner in HCCI in

at least two ways: 1) He individually owns shares of HCCI stock which he earned for his work on behalf of

HCCI since 1978; and 2) Since 1986, Royce Hassell has beneficially owned stock in HCCI through the JCH
      Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 99 of 102



Intervivos Irrevocable Trust (“JCH Trust”). The JCH Trust is the majority owner of HCCI, and the

beneficiaries of the JCH Trust are Royce Hassell and his four siblings Michael Hassell, Trustee of the JCH

Trust, Phillip Hassell, Shawn Hassell Potts and Jason Hassell. James C. Hassell, father to Royce Hassell and

his Siblings through three marriages, is the JCH Trust settlor who has in recent proceedings more than

once confirmed under oath that each of his children are equal beneficiaries of the JCH Trust which owns

the majority interest of HCCI. See, for example, most recently the deposition testimony of James C. Hassell

of June 5, 2018, in Cause No. 2012-42981:

         Q. As I understand it, there was a transaction that was engaged in many years ago whereby the
        value of your interests [in HCCI] were frozen and there was a trust created, the beneficiaries of
        which were your five children.

        A. That's correct.

        Q. Each of them owned 20 percent of the company.

        A. Yes.


Deposition of James C. Hassell, June 5, 2018, p. 40, ll. 9-14.
        11.       HCCI’s course of conduct in this case is consistent with its bad faith conduct in other cases.

For example, currently the Siblings, HCCI and Bogdan Rentea, have all made themselves the subject of

pending sanctions proceedings in United States Bankruptcy Court for the Southern District of Texas

wherein Judge Marvin Isgur has found them to have acted in bad faith. See, Exhibit “D,” March 9, 2018,

Transcript of Emergency Hearing. p. 18, ll. 20-21, “I find this case was removed in bad faith, should never

have been removed.” Judge Isgur also admonished them, “I don’t want to see more games like this.”

Exhibit “D”, March 9, 2018, Hearing Transcript, pg. ll 18-19.


        LEGAL ARGUMENT


        12.       HCCI’s motion to disqualify is legally and factually unfounded.
     Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 100 of 102



        13.         First, Rule 3.08 “Lawyer as Witness” which concerns possible fact-finder confusion about

an attorney as both an advocate and a witness in the same case does not apply to an attorney who is a

party to the case and is appearing pro se. Tex. Disciplinary R. Prof. Conduct, Rule 3.08(a)(4). In this case,

Silvia Hassell is a party and is also appearing pro se. She has been sued by HCCI which is also seeking to

disqualify her; she is aligned with the interests of her husband, Royce Hassell, and it is in the interest of

judicial economy that she be permitted to also represent him in this case.

        14.         Comment 4 to Rule 3.08 provides that “the principal concern over allowing a lawyer to

serve as both an advocate and witness for a client is the possible confusion that those dual rules would

create for the finder of fact. . . “ Tex. Disciplinary R. Prof’l. Conduct, 3.08, Comment 4. HCCI and the

Siblings concede in their own motion that regardless of the outcome of their motion to disqualify Silvia

Hassell as her husband’s attorney, she will nevertheless remain in the case as both an advocate and a

witness.        See, Motion to Disqualify which states “Silvia may, of course, represent herself in this

proceeding, and the Plaintiffs are not attempting to prevent that. They simply ask that Silvia not be

allowed to represent any other party.” Therefore, disqualification of Silvia Hassell as Royce Hassell’s

attorney would serve no purpose in alleviating any jury confusion.

        15.         Further, Rule 3.08 “is not well suited to use as a standard for procedural disqualification.

As a disciplinary rule it serves two principal purposes: The first is to insure that a client’s case is not

compromised by being represented by a lawyer who could be a more effective witness for the client by

not also serving as an advocate;” and “[t]he second is to insure that a client is not burdened by counsel

who may have to offer testimony that is substantially adverse to the client’s cause.” Tex. Disciplinary R.

Prof’l. Conduct, Rule 3.08, Comment 9. Those concerns do not apply in this case, Silvia Hassell is

necessarily an advocate and a witness in this case because she has been sued by HCCI and is a Defendants

in this case.
     Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 101 of 102



        16.     HCCI’s feigned concern about the effect of Silvia Hassell’s dual role is highly suspect. Over

the last four years of litigation between HCCI on one side and Royce and Silvia Hassell on the other side,

Silvia Hassell has not been called as a witness by any party and HCCI has never even bothered to take her

deposition. Rule 3.08 “should not be used as a tactical weapon to deprive the opposing party of the right

to be represented by the lawyer of his or her choice,” and should not be invoked “by unnecessarily calling

that lawyer as a witness.” Rule 3.08, Tex. Disciplinary R. Prof’l. Conduct, Comment 10.

        17.     Rule 3.08 also provides a hardship exception if the other parties have been notified that

“disqualification of the lawyer would work substantial hardship on the client.” Since 2013, Silvia Hassell

has notified HCCI of the hardship which would result of Silvia Hassell was disqualified. See, 2013

“Plaintiffs’ Response in Opposition to Defendants’ Motion to Reconsider Order Substituting Counsel”

Exhibit “E.” Nothing has changed since then except that Royce and Silvia Hassell are all the poorer having

gone through four years of litigation while maintaining the real properties and despite a $1.2 million-

dollar judgment in their favor and a Final Judgment declaring liens on their real estate null and void which

the Siblings have promised to indefinitely tie up in court.

        18.     Similarly, Movants’ reliance on Rule 1.06, “Conflict of Interest: General Rule” is misplaced.

Rule 1.06 prohibitions apply to an attorney representing “opposing parties to the same litigation.” Rule

1.06, Tex. Disciplinary R. Prof’l. Conduct. Silvia Hassell does not represent opposing sides in this case, she

represents only aligned parties.

        19.      HCCI and the Siblings also point out that they are separately suing Silvia Hassell for

malpractice. Silvia Hassell contends that the malpractice suit has been mooted by the final arbitration

award such that the malpractice claims are barred by res judicata and collateral estoppel. The malpractice

case filed during the arbitration is an attempt at another bite at the apple to retry issues which were

decided in the arbitration. The malpractice case is a needless diversion brought by Bogdan Rentea who

non-suited the case he claims Silvia Hassell committed malpractice in such that by Order of the Honorable
     Case 19-03452 Document 1-28 Filed in TXSB on 05/03/19 Page 102 of 102



Robert K. Schaffer of the 152nd Judicial District Court for the Southern District of Texas in Cause No. 2017-

00535; Hassell Construction Company, Inc. v. Pascal Piazza and Silvia Hassell, Bogdan Rentea has been

designated a responsible third party for any HCCI damages related to the case at issue. (Exhibit “F”).

        REQUEST FOR SANCTIONS

        20.      HCCI is fully aware of the hardship it has caused and is desiring to further cause by

bringing this motion to disqualify Silvia Hassell. Comment 10 to Rule 3.08 warns that the rule ‘should not

be used as a tactical weapon to deprive the opposing party of the right to be represented by the lawyer

of his or her choice.”.

        21.      HCCI’s motion to disqualify is retaliatory and a bad faith diversionary tactic meant to

needlessly increase the cost of litigation

        22.      Royce Hassell respectfully asks that the motion to disqualify Silvia Hassell be denied and

he be awarded appropriate sanctions for having to defend the motion which was brought in bad faith and

to harass, annoy and financially oppress him.




                                                    Respectfully submitted,

                                                    /s/ Silvia T. Hassell__________
                                                    Silvia T. Hassell
                                                    Texas Bar No. 09205200
                                                    sehassell@aol.com
                                                    12807 Haynes Street, Bldg. C
                                                    Houston, Texas 77066
                                                    Tel. 713-665-1812
                                                    Fax. 713-665-0369

                                                    Attorney for Royce Hassell


                                             Certificate of Service
       By my signature above I certify that counsel of record are being served with a copy of the
foregoing document by Texas E-file and serve on the 13th day of June, 2018.
